Exhibit 10.3

 

EXECUTION VERSION

 

 

TWELFTH AMENDED AND RESTATED

LIQUIDITY AGREEMENT

 

among

 

BUNGE ASSET FUNDING CORP.

 

THE FINANCIAL INSTITUTIONS LISTED

ON THE SIGNATURE PAGES HERETO

 

CITIBANK, N.A.,

as Syndication Agent,

 

BNP PARIBAS
and
THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

Dated as of November 20, 2014

 

 

J.P. Morgan Securities LLC and Citigroup Global Markets, Inc.,
as Lead Arrangers and Joint Bookrunners

 

and

 

BNP Paribas and The Bank of Tokyo Mitsubishi UFJ, Ltd.,
as Joint Lead Arrangers and Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

PAGE

 

 

ARTICLE I DEFINITIONS

1

 

 

 

SECTION 1.01

Definitions

1

 

 

 

ARTICLE II COMMERCIAL PAPER OPERATIONS

2

 

 

SECTION 2.01

Issuance of Commercial Paper

2

SECTION 2.02

Commercial Paper Account; Payment of Commercial Paper

3

 

 

 

ARTICLE III LIQUIDITY LOANS

3

 

 

SECTION 3.01

Liquidity Loans

3

SECTION 3.02

The Liquidity Loan Notes

9

SECTION 3.03

Interest

10

SECTION 3.04

Responsibilities of Each Liquidity Bank

11

SECTION 3.05

Confirming Letters of Credit

11

 

 

 

ARTICLE IV OTHER CREDIT TERMS

11

 

 

SECTION 4.01

Fees

11

SECTION 4.02

Termination or Reduction of the Aggregate Liquidity Commitment

12

SECTION 4.03

Extensions of the Aggregate Liquidity Commitment

13

SECTION 4.04

Proceeds

17

SECTION 4.05

Increased Costs; Capital Adequacy

17

SECTION 4.06

Taxes

20

SECTION 4.07

Addition, Removal and Downgrading of Liquidity Banks

23

SECTION 4.08

Illegality

24

SECTION 4.09

Unavailability of LIBOR Liquidity Loans

24

 

 

 

ARTICLE V PAYMENTS

25

 

 

SECTION 5.01

Payments on Non-Business Days

25

SECTION 5.02

Prepayments

25

SECTION 5.03

Cash Collateral Account

25

SECTION 5.04

Method and Place of Payment, etc.

25

SECTION 5.05

Draws on and Exchange of the Letter of Credit

26

 

 

 

ARTICLE VI CONDITIONS PRECEDENT

28

 

 

SECTION 6.01

Conditions to Effectiveness

28

SECTION 6.02

Conditions to Each Issuance of Commercial Paper

31

 

i

--------------------------------------------------------------------------------


 

SECTION 6.03

Conditions Precedent to the Making of Each Liquidity Loan

31

SECTION 6.04

Conditions to the Making of any Liquidity Loan Pursuant to subsection 3.01(a)(v)

32

 

 

 

ARTICLE VII COVENANTS

32

 

 

SECTION 7.01

Affirmative Covenants

32

SECTION 7.02

Negative Covenants

35

 

 

 

ARTICLE VIII MANDATORY LIQUIDATION EVENTS, MANDATORY CP WIND-DOWN EVENTS AND
REMEDIES

36

 

 

SECTION 8.01

Mandatory Liquidation Events

36

SECTION 8.02

Mandatory CP Wind-Down Events

39

SECTION 8.03

Remedies

39

 

 

 

ARTICLE IX REPRESENTATIONS AND WARRANTIES

41

 

 

SECTION 9.01

Corporate Existence

41

SECTION 9.02

Corporate Power; Authorization; Enforceable Obligation

41

SECTION 9.03

No Legal Bar

41

SECTION 9.04

No Material Litigation

42

SECTION 9.05

Security Interest

42

SECTION 9.06

Commercial Paper; Investment Company Act

42

SECTION 9.07

Securities Act

42

SECTION 9.08

Accuracy of Information

43

SECTION 9.09

Taxes and ERISA Liability

43

SECTION 9.10

Federal Regulations

43

SECTION 9.11

No Change

43

SECTION 9.12

Solvency

43

SECTION 9.13

Sanctions

43

 

 

 

ARTICLE X THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS

44

 

 

 

SECTION 10.01

Appointment of the Administrative Agent

44

SECTION 10.02

Resignation of the Administrative Agent

47

SECTION 10.03

Obligations Several

48

SECTION 10.04

Multiple Capacities

48

SECTION 10.05

Agent Communications

49

SECTION 10.06

Documentation Agents, Lead Arranger and Bookrunner

49

 

 

 

ARTICLE XI MISCELLANEOUS

49

 

 

SECTION 11.01

Computations

49

SECTION 11.02

Exercise of Rights

49

 

ii

--------------------------------------------------------------------------------


 

SECTION 11.03

Amendment and Waiver

49

SECTION 11.04

Expenses and Indemnification

51

SECTION 11.05

Successors and Assigns

53

SECTION 11.06

Notices, Requests, Demands

56

SECTION 11.07

Survival

56

SECTION 11.08

GOVERNING LAW

57

SECTION 11.09

Counterparts

57

SECTION 11.10

Setoff

57

SECTION 11.11

Further Assurances

57

SECTION 11.12

WAIVERS OF JURY TRIAL

57

SECTION 11.13

No Bankruptcy Petition Against BAFC; Liability of BAFC

58

SECTION 11.14

No Recourse Loan

58

SECTION 11.15

Knowledge of BAFC

58

SECTION 11.16

Descriptive Headings

58

SECTION 11.17

Consent to Jurisdiction and Service of Process

59

SECTION 11.18

Confidentiality

59

SECTION 11.19

Final Agreement

60

SECTION 11.20

U.S.A. PATRIOT Act

60

 

 

 

ANNEX Y

List of Liquidity Bank Percentages

Y-1

 

 

 

EXHIBIT A

Form of Liquidity Loan Note

A-1

 

 

 

EXHIBIT B

Form of Assignment and Assumption Agreement

B-1

 

 

 

EXHIBIT C

Form of Exemption Certificate

C-1

 

iii

--------------------------------------------------------------------------------


 

TWELFTH AMENDED AND RESTATED

 

LIQUIDITY AGREEMENT

 

TWELFTH AMENDED AND RESTATED LIQUIDITY AGREEMENT, dated as of November 20, 2014
(as amended, supplemented or otherwise modified in accordance with the terms
hereof and in effect from time to time, this “Agreement”), among BUNGE ASSET
FUNDING CORP., a Delaware corporation (hereinafter, together with its successors
and assigns, called “BAFC”), the lenders that are parties hereto (hereinafter
each, together with its successors and assigns, a “Liquidity Bank”, and
collectively, together with their successors and assigns, the “Liquidity
Banks”), and JPMORGAN CHASE BANK, N.A., a banking association, as agent for the
Liquidity Banks (hereinafter, together with its successors and assigns in such
capacity, the “Administrative Agent”).  This Agreement amends and restates that
certain Eleventh Amended and Restated Liquidity Agreement, dated as of
November 17, 2014, among BAFC, the Liquidity Banks and the Administrative Agent.

 

WITNESSETH:

 

WHEREAS, BAFC proposes to issue and sell its Commercial Paper in the United
States commercial paper market and utilize the net proceeds thereof to make
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, BAFC has made application to the Liquidity Banks for the commitment of
the Liquidity Banks to make loans to BAFC, the proceeds of which shall be used
to either make payments in respect of BAFC’s Commercial Paper or to fund
advances under the Series 2000-1 VFC Certificate;

 

WHEREAS, subject to the terms and conditions set forth herein, the Liquidity
Banks are willing to make such loans to BAFC; and

 

WHEREAS, BAFC desires to utilize the facility provided by the Liquidity Banks
under this Agreement both as a revolving credit facility and as a back-up
liquidity facility for any Commercial Paper issued by BAFC, and the Liquidity
Banks intend to make such facility available for both such purposes.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01                                      Definitions.  Except as
otherwise expressly provided below or elsewhere herein, or unless the context
otherwise requires, capitalized terms used herein shall have the meanings
assigned to such terms in Annex X (as amended, supplemented or otherwise

 

1

--------------------------------------------------------------------------------


 

modified and in effect from time to time, “Annex X”) attached to the Fifth
Amended and Restated Pooling Agreement, dated as of June 28, 2004, among BAFC,
Bunge Management Services, Inc., as the Servicer, and The Bank of New York
Mellon, as Trustee (as amended, supplemented or otherwise modified and in effect
from time to time, the “Pooling Agreement”), which is incorporated by reference
herein.

 

ARTICLE II

 

COMMERCIAL PAPER OPERATIONS

 

SECTION 2.01                                      Issuance of Commercial Paper.

 

(a)                                 Subject to the provisions of this
Section 2.01 and to Article VI hereof, so long as the Depositary is not in
receipt of instructions then in effect from the Administrative Agent, given in
accordance with this Section 2.01 and the Depositary Agreement, not to issue or
deliver Commercial Paper because a No-Issuance Condition for Commercial Paper
has occurred and is continuing, BAFC shall have the right prior to the Liquidity
Commitment Expiration Date, from time to time to issue and sell Commercial Paper
pursuant to the terms of this Agreement and the Depositary Agreement.  Any
instructions to cease Commercial Paper issuance from the Administrative Agent to
the Depositary shall specify the event as being the reason to cease issuing and
delivering Commercial Paper.  The Administrative Agent agrees that it shall only
instruct the Depositary not to issue or deliver Commercial Paper if there shall
have occurred one or more of the events described in this subsection 2.01(a). If
the Administrative Agent shall, as permitted by this subsection 2.01(a) and the
Depositary Agreement, instruct the Depositary not to issue or deliver Commercial
Paper, BAFC shall not thereafter issue and sell any Commercial Paper. 
Concurrently with the giving of any such instructions to the Depositary, the
Administrative Agent shall give notice thereof to BAFC, the Servicer, the
Collateral Agent, the Letter of Credit Agent, each Placement Agent and the
Series 2000-1 Rating Agencies, but failure to do so shall not impair the effect
of such instructions.

 

(b)                                 BAFC agrees that each CP Note shall (i) be
in the applicable form attached to the Depositary Agreement and be completed in
accordance with this Agreement and the Depositary Agreement, (ii) be dated the
date of issuance thereof, (iii) be made payable to the order of a named payee or
bearer, (iv) have a maturity date which shall be a Business Day not later than
the earliest to occur of (A) the one hundred and eightieth (180th) day following
the issuance thereof, (B) the third (3rd) Business Day prior to the Liquidity
Commitment Expiration Date and (C) the third (3rd) Business Day prior to the L/C
Expiration Date in effect on the date of the issuance thereof, and (v) be in a
Face Amount of $100,000 or an integral multiple of $1,000 in excess thereof;
provided that no issuance of Commercial Paper shall be made if, after giving
effect to such issuance, the Credits Outstanding shall exceed the Aggregate
Available Liquidity

 

2

--------------------------------------------------------------------------------


 

Commitment.  All Commercial Paper shall be delivered and issued against payment
therefor in accordance with the terms of this Agreement and the Depositary
Agreement.

 

SECTION 2.02                                      Commercial Paper Account;
Payment of Commercial Paper.

 

(a)                                 Contemporaneously with the execution and
delivery by BAFC of the Depositary Agreement, and for the purposes of this
Agreement, the Security Agreement and the Depositary Agreement, the Depositary
shall establish at its banking offices in The City of New York a special purpose
non-interest bearing trust account for the sole and exclusive benefit of the
Secured Parties (said account being referred to herein and in the Depositary
Agreement as the “Commercial Paper Account”), over which the Depositary shall
have sole dominion and control and sole right of withdrawal.  Proceeds of the
sale of Commercial Paper shall be deposited in the Commercial Paper Account and
used to the extent necessary to pay matured and concurrently maturing Commercial
Paper; otherwise proceeds of the sale of Commercial Paper shall be transferred
to the Cash Collateral Account for disposition in accordance with the Security
Agreement.

 

(b)                                 Contemporaneously with the execution and
delivery by BAFC of the Depositary Agreement and for the purposes of this
Agreement, the Security Agreement and the Depositary Agreement, the Depositary
shall establish at its banking offices in The City of New York a special
purpose, non-interest bearing trust account, for the sole and exclusive benefit
of the holders of the outstanding Commercial Paper, over which the Depositary
shall have sole dominion and control and the sole right of withdrawal (said
account being referred to herein and in the Depositary Agreement as the “Special
Payment Account”).  Proceeds of a Liquidity Loan made in accordance with
subsection 3.01(a)(ii), (iii) or (iv) hereof and Section 8(b), (c) or (d) of the
Depositary Agreement and all funds received from the Collateral Agent at any
time that the Collateral Agent indicates that a Security Agreement Event of
Default exists and is continuing shall be deposited in the Special Payment
Account and used to the extent necessary to pay in full the Commercial Paper as
it matures.  BAFC shall have no legal, equitable or beneficial interest in the
Special Payment Account.

 

ARTICLE III

 

LIQUIDITY LOANS

 

SECTION 3.01                                      Liquidity Loans.

 

(a)                                 Subject to and upon the terms and conditions
herein set forth, each Liquidity Bank severally agrees on a revolving basis
prior to the Liquidity Commitment Expiration Date, to make a loan or loans (each
a “Liquidity Loan” and collectively, the “Liquidity Loans”) to BAFC, which
Liquidity Loans may be repaid and the principal amount thereof (with the
exception of Exiting Loans) reborrowed and bear interest in accordance with the
provisions hereof and shall be made by the Liquidity Banks (with the

 

3

--------------------------------------------------------------------------------


 

exception of Exiting Loans) pro rata on the basis of their Percentages of the
Aggregate Liquidity Commitment as follows:

 

(i)                                     If, on any Business Day that Commercial
Paper matures, BAFC is unable to or is not permitted to (including, but not
limited to, as a result of the occurrence of a Mandatory CP Wind-Down Event)
issue additional Commercial Paper in an aggregate net amount sufficient to repay
in full all Commercial Paper maturing on such day (the excess of the amount
required to pay in full all such Commercial Paper maturing on such day after
giving effect to any disbursement with respect to such maturing Commercial Paper
from the Cash Collateral Account or the Commercial Paper Account, over the sum
of the net amount obtained by the issuance of Commercial Paper on such day,
being hereinafter referred to as a “Commercial Paper Deficit”), each Liquidity
Bank shall, upon (x) receipt of notice (which may be a facsimile) from the
Administrative Agent (which shall timely deliver such notice following its
receipt of a similar written notice from the Depositary) to the effect that BAFC
is unable to so issue and sell additional Commercial Paper at any price and the
amount of the Commercial Paper Deficit and (y) request of the Administrative
Agent (which shall timely deliver such notice following its receipt of a similar
written request from the Depositary), which may be contained in the notice
referred to in the preceding clause (x), and subject to the limitations imposed
by subsection 3.01(c) and Section 6.03 hereof, make a Liquidity Loan in an
aggregate principal amount equal to (1) the product of (A) such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment, times (B) the Commercial Paper
Deficit, less (2) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment, times (B) the Series 2000-1 Invested Percentage
of Defaulted Loans reflected on the Daily Report delivered on such day
(calculated by converting any Defaulted Loans denominated in Approved Currencies
other than Dollars into Dollars at the Rate of Exchange).

 

(ii)                                  If the Administrative Agent shall have
failed to timely provide BAFC the notice of extension of the Liquidity
Commitment Expiration Date described in subsection 4.03(b) not later than
twenty-five (25) days before the then current Liquidity Commitment Expiration
Date, then BAFC shall request the Administrative Agent to request each Liquidity
Bank to make, and each Liquidity Bank shall upon receipt of any such request,
subject to the limitations imposed by subsection 3.01(c) and Section 6.03, no
later than the fifth Business Day prior to any upcoming Liquidity Commitment
Expiration Date make, a Liquidity Loan in a principal amount equal to (1) the
product of (A) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment times (B) the Face Amount of all Commercial Paper outstanding on such
day, after giving effect to funds otherwise available to pay such Commercial
Paper on such day, less (2) the product of (A) such Liquidity Bank’s Percentage
of the Aggregate Liquidity Commitment, times, (B) the Series 2000-1 Invested
Percentage of

 

4

--------------------------------------------------------------------------------


 

Defaulted Loans reflected on the Daily Report delivered on such day (calculated
by converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange).

 

(iii)                               Not later than the fifth Business Day prior
to any upcoming Liquidity Commitment Expiration Date with respect to which there
exists an Exiting Bank, BAFC shall request the Administrative Agent to request
each Exiting Bank to make, and each Existing Bank shall upon receipt of any such
request, subject to the limitations imposed by subsection 3.01(c) and
Section 6.03, make a Liquidity Loan (i.e., an Exiting Loan as defined in
subsection 4.03(c)(ii) hereof) in a principal amount equal to (1) the product of
(A) such Exiting Bank’s Percentage of the Aggregate Liquidity Commitment (prior
to any reduction as a result of the removal of the Exiting Bank) times (B) the
Face Amount of Commercial Paper then outstanding, after giving effect to funds
otherwise available to pay such Commercial Paper on such day, less (2) the
product of (A) such Exiting Bank’s Percentage of the Aggregate Liquidity
Commitment, times (B) the Series 2000-1 Invested Percentage of Defaulted Loans
reflected on the Daily Report delivered on such day (calculated by converting
any Defaulted Loans denominated in Approved Currencies other than Dollars into
Dollars at the Rate of Exchange).

 

(iv)                              In the event of the occurrence of a Mandatory
Liquidation Event, then each Liquidity Bank shall, upon receipt of a request of
the Administrative Agent (which shall timely deliver such notice following its
receipt of a similar written request from the Depositary), immediately in
accordance with subsection 3.01(b), subject to the limitations imposed by
subsection 3.01(c) and Section 6.03, make a Liquidity Loan in a principal amount
equal to (1) the product of (A) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment times (B) the Face Amount of all Commercial Paper
outstanding on such day, after giving effect to funds otherwise available to pay
such Commercial Paper on such day, less (2) the product of (A) such Liquidity
Bank’s Percentage of the Aggregate Liquidity Commitment, times (B) the
Series 2000-1 Invested Percentage of Defaulted Loans reflected on the Daily
Report delivered on such day (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).

 

(v)                                 Each Liquidity Bank shall in addition to its
obligations under subsection 3.01(a)(i), upon receipt by the Administrative
Agent of a Notice of Borrowing from BAFC or the Depositary (acting as
attorney-in-fact for BAFC) in accordance with subsection 3.01(b) and subject to
the limitations imposed by subsection 3.01(c), Section 6.03 and Section 6.04,
make a Liquidity Loan in a principal amount equal to (1) the product of (A) such
Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment times (B) the
amount of the Borrowing requested by BAFC or the Depositary, less (2) the
product of (A) such Liquidity

 

5

--------------------------------------------------------------------------------


 

Bank’s Percentage of the Aggregate Liquidity Commitment, times (B) the
Series 2000-1 Invested Percentage of Defaulted Loans reflected on the Daily
Report delivered on such day (calculated by converting any Defaulted Loans
denominated in Approved Currencies other than Dollars into Dollars at the Rate
of Exchange).  Prior to the occurrence of a Mandatory Liquidation Event, the
proceeds of each Liquidity Loan made pursuant to this clause (v) shall be
deposited in the Cash Collateral Account and may be used by BAFC to fund
additional advances under the Series 2000-1 VFC Certificate.

 

(b)                                 In order to effect Borrowings hereunder,
BAFC or the Depositary (the Depositary acting as attorney-in-fact for BAFC in
accordance with Section 8 of the Depositary Agreement), shall give the
Administrative Agent written notice (each, a “Notice of Borrowing”) of the
aggregate principal amount of any Liquidity Loan required by subsection
3.01(a) hereof (i) for each Borrowing consisting of a Prime Rate Liquidity Loan,
not later than 11:00 a.m. (New York City time) on the date of such Borrowing, or
(ii) for each Borrowing consisting of a LIBOR Liquidity Loan, not later than
11:00 A.M. (New York City time) three Business Days before the date of such
Borrowing.  Each such Notice of Borrowing shall specify: (i) the type of
Liquidity Loan comprising such Borrowing, (ii) the amount of such Borrowing
required by subsection 3.01(a) hereof and (iii) in the case of a Borrowing
consisting of a LIBOR Liquidity Loan, the Interest Period with respect thereto. 
The Administrative Agent shall promptly (and, in any event, by 1:30 P.M. (New
York City time) if the Administrative Agent has received the Notice of Borrowing
by 11:00 A.M. (New York City time) from BAFC or the Depositary) give each
Liquidity Bank telephonic notice (confirmed in writing promptly thereafter) of
such request.  Each Borrowing requested pursuant to subsection 3.01(a)(v) shall
be in an amount equal to at least $10,000,000 and multiples of $1,000,000 in
excess thereof (or if the then Aggregate Available Liquidity Commitment is less
than $10,000,000, such lesser amount).  Each Borrowing pursuant to subsections
3.01(a)(i), (ii), (iv) and (v) shall be made ratably by the Liquidity Banks in
proportion to each Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment.  No later than 3:00 P.M. (New York City time) on the date on which a
Liquidity Loan is to be made, the Administrative Agent acting on behalf of the
Liquidity Banks will make available to BAFC in freely transferable Dollars and
in immediately available funds the Liquidity Loan received by the Administrative
Agent from the Liquidity Banks required to be made on such day by the Liquidity
Banks by remitting the proceeds of such Liquidity Loan to the Commercial Paper
Account (or with respect to Liquidity Loans made pursuant to subsection
3.01(a)(v), to the Cash Collateral Account) for application by the Depositary in
accordance with the terms of the Depositary Agreement.  BAFC may subsequently
(prior to the occurrence and continuation of a Mandatory Liquidation Event)
elect to convert a Prime Rate Liquidity Loan to a LIBOR Liquidity Loan, or to
continue to maintain a LIBOR Liquidity Loan as a LIBOR Liquidity Loan for an
additional Interest Period, in accordance with the procedures set forth in
subsection 3.01(h) below.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Notwithstanding any other provision hereof
or of any other Transaction Document, no Liquidity Loan shall be made by a
Liquidity Bank to BAFC in a principal amount exceeding, together with the
aggregate principal amount of such Liquidity Bank’s then outstanding Liquidity
Loans, (i) such Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment minus (ii) the product of (x) such Liquidity Bank’s Percentage of the
Aggregate Liquidity Commitment, times (y) the Series 2000-1 Invested Percentage
of Defaulted Loans reflected on the most recent Daily Report (calculated by
converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange).

 

(d)                                 Subject to Section 3.01(c), Section 6.03 and
8.03(a) hereof, each Liquidity Loan required to be made pursuant to
Section 3.01(a)(i)-(iv) shall be made by the Liquidity Banks notwithstanding the
occurrence of any Mandatory Liquidation Event.

 

(e)                                  BAFC hereby agrees that it shall use the
proceeds of each Liquidity Loan solely to (i) make payments in respect of
maturing Commercial Paper or, (ii) in the case of Liquidity Loans made in the
circumstances set forth in subsection 3.01(a)(v), fund advances under the
Series 2000-1 VFC Certificate and pay expenses incurred in connection with this
Agreement.

 

(f)                                   Each Liquidity Loan shall mature and
become due and payable on the Liquidity Commitment Expiration Date (which
Liquidity Commitment Expiration Date, in the case of an Exiting Loan, shall be
the Liquidity Commitment Expiration Date with respect to which such Exiting Loan
is made, and not, for the avoidance of doubt, the Liquidity Commitment
Expiration Date as it may have been extended by the other Liquidity Banks
pursuant to Section 4.03) or, if earlier, the date on which a Mandatory
Liquidation Event has occurred and the Administrative Agent shall have declared
the Liquidity Loans due and payable.  In addition, each Liquidity Loan shall be
repaid in accordance with Section 5.02 hereof and Articles V and VI of the
Security Agreement.

 

(g)

 

(i)                                     After receiving telephonic notice
(confirmed in writing promptly thereafter) from the Administrative Agent of a
Notice of Borrowing, each Liquidity Bank (or solely an Exiting Bank in the case
of an Exiting Loan) shall make available to the Administrative Agent, at its
office in New York, New York in immediately available funds, prior to 2:30 P.M.,
New York City time, on the day such telephonic notice is received, with respect
to any Borrowing consisting of a Prime Rate Liquidity Loan, or three Business
Days after such telephonic notice is received, with respect to any Borrowing
consisting of a LIBOR Liquidity Loan, such Liquidity Bank’s Percentage of such
Liquidity Loan (or amount of Exiting Loan, as applicable) required to be made on
such day; provided, however, that with respect to any Liquidity Bank that is
assigned a short-term credit rating below “A-1” or “P-1” by S&P or Moody’s,
respectively, the Administrative Agent shall draw on any letter of credit or
other similar

 

7

--------------------------------------------------------------------------------


 

instrument issued by a bank that is confirming such Liquidity Bank’s obligation
to make such Liquidity Loans prior to 2:30 p.m., New York City time, on the day
such Liquidity Loan is required to be made as set forth above.  Each Liquidity
Bank shall indemnify and hold harmless the Administrative Agent from and against
any and all losses, liabilities (including liabilities for penalties), actions,
suits, judgments, demands, costs and expenses (including, without limitation,
attorneys’ fees and expenses) resulting from any failure on the part of such
Liquidity Bank to provide the Administrative Agent with such Liquidity Bank’s
Percentage of any Liquidity Loan (or amount of Exiting Loan, as applicable) paid
by the Administrative Agent in accordance with the provisions of subsections
3.01(a)(i)-(iv) and any Liquidity Bank that shall fail to fund its Percentage of
such Liquidity Loan shall pay interest on any such shortfall at the daily
Federal Funds Effective Rate until such amount has been paid.

 

(ii)                                  With respect to any Borrowing requested to
be made pursuant to subsection 3.01(a)(v), unless the Administrative Agent shall
have been notified in writing by any Liquidity Bank prior to 2:30 P.M., New York
City time, on the day such Borrowing is to be made that such Liquidity Bank will
not make available to the Administrative Agent its Percentage of such Borrowing,
the Administrative Agent may assume that such Liquidity Bank will make such
amount available to the Administrative Agent on the date of such Borrowing, and
the Administrative Agent may, in reliance upon such assumption, make available
to BAFC a corresponding amount. If such amount is not made available to the
Administrative Agent at or before the required time on the date of such
Borrowing, such Liquidity Bank shall pay to the Administrative Agent, on demand,
such amount, with interest thereon at a rate equal to the daily Federal Funds
Effective Rate for the period from and including the date of such Borrowing to
the date such Liquidity Bank makes such amount immediately available to the
Administrative Agent.  If such Liquidity Bank’s Percentage of such Borrowing is
not made available to the Administrative Agent by such Liquidity Bank within
three (3) Business Days after the date of such Borrowing, the Administrative
Agent also shall be entitled to recover such amount from BAFC, together with
interest from the date such amount was made available to BAFC at the rate per
annum then applicable to such Borrowing hereunder.

 

(h)                                 In the event BAFC wishes to convert an
existing LIBOR Liquidity Loan to a Prime Rate Liquidity Loan, BAFC shall give
telephonic (confirmed in writing promptly thereafter) or written notice to the
Administrative Agent of such election by 1:00 p.m. (New York City time) on the
date at least one (1) Business Day prior to the date on which BAFC specifies (in
accordance with this Section 3.01(h)) that such conversion is to take effect;
provided, that any such conversion of LIBOR Liquidity Loans may only be made on
the last day of the Interest Period with respect thereto. In the event BAFC
wishes to convert an existing Prime Rate Liquidity Loan to a LIBOR Liquidity
Loan or to continue an existing LIBOR Liquidity Loan as a LIBOR Liquidity

 

8

--------------------------------------------------------------------------------


 

Loan for an additional Interest Period, BAFC shall give telephonic (confirmed in
writing promptly thereafter) or written notice to the Administrative Agent of
such election (A) in the case of a conversion, by 1:00 p.m. (New York City time)
on the date at least three (3) Business Days prior to the date on which BAFC
specifies (in accordance with this subsection 3.01(h)) that such conversion is
to take effect, or (B) in the case of a continuation, by 1:00 p.m. (New York
City time) on the date at least three (3) Business Days prior to the last day of
the applicable Interest Period.  In the event BAFC fails to timely give the
notice of election described above, or if a Mandatory Liquidation Event shall
have occurred, an existing Prime Rate Liquidity Loan shall continue as a Prime
Rate Liquidity Loan, and an existing LIBOR Liquidity Loan shall, at the end of
the Interest Period applicable thereto, convert to a Prime Rate Liquidity Loan
thereafter (subject to later election of BAFC in accordance with this subsection
3.01(h)).  The term “Interest Period” means the period with respect to a LIBOR
Liquidity Loan commencing (x) in the case of the first Interest Period with
respect to an initial Borrowing of such LIBOR Liquidity Loan, on the Liquidity
Loan disbursement date, (y) in the case of conversion of a Prime Rate Liquidity
Loan to a LIBOR Liquidity Loan, on the date of conversion and (z) in all other
cases, on the last day of the immediately preceding Interest Period, and ending
on the date one (1), two (2), three (3) or six (6) month(s) thereafter as
selected by BAFC in the Notice of Borrowing or notice of conversion; provided,
however, that:

 

(i)                                     BAFC may not select an Interest Period
that extends beyond the Liquidity Commitment Expiration Date;

 

(ii)                                  whenever the last day of any Interest
Period would otherwise be a day that is not a Business Day, the last day of such
Interest Period shall be extended to the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)                               for purposes of determining an Interest
Period, a month means a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such Interest Period is to end or if such Interest Period begins
on the last Business Day of a calendar month, then such Interest Period shall
end on the last Business Day of the calendar month in which such Interest Period
is to end.

 

SECTION 3.02                                      The Liquidity Loan Notes.

 

(a)                                 BAFC’s obligation to pay the principal of
and interest on all the Liquidity Loans made by each Liquidity Bank or, in the
case of an Exiting Loan, by an Exiting Bank, shall be evidenced by a single note
of BAFC with respect to each such Liquidity Bank (or Exiting Bank, as the case
may be) (each, a “Liquidity Loan Note” and collectively, the “Liquidity Loan
Notes”) which shall: (1) be dated the date such

 

9

--------------------------------------------------------------------------------


 

Liquidity Bank becomes a party to this Agreement; (2) be in the stated principal
amount equal to the relevant Liquidity Bank’s Percentage of the Aggregate
Liquidity Commitment (as the same may be decreased pursuant to Section 4.02 or
4.03 hereof); (3) bear interest as provided in Section 3.03 hereof; (4) be
payable on the earlier of the Liquidity Commitment Expiration Date and the date
on which a Mandatory Liquidation Event has occurred and the Administrative Agent
shall have declared the Liquidity Loan Note to be due and payable; (5) be
entitled to the benefits of this Agreement, the Guaranty, the Letter of Credit
and the Security Agreement; and (6) be substantially in the form of Exhibit A to
this Agreement with blanks appropriately completed in conformity herewith.  Each
Liquidity Bank shall, and is hereby authorized to, make a notation on the
schedule attached to its Liquidity Loan Note (or on a continuation of such
schedule), or in the records of such Liquidity Bank, of the date and amount of
the payment of principal thereon (which notations shall, in absence of evidence
to the contrary, be presumptive evidence of the outstanding principal amount
thereof) and prior to any transfer of its Liquidity Loan Note, such Liquidity
Bank shall endorse the outstanding principal amount of such Liquidity Loan Note
on the schedule attached thereto; provided, however, that the failure to make
such a notation shall not adversely affect such Liquidity Bank’s rights with
respect to the Liquidity Loans.

 

(b)                                 Although the Liquidity Loan Note of each
Liquidity Bank shall be dated the date such Liquidity Bank becomes a party to
this Agreement, interest in respect thereof shall be payable only for the
periods during which Liquidity Loans are outstanding thereunder.  In addition,
although the stated principal amount of the Liquidity Loan Note shall be equal
to the related Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment, such Liquidity Loan Note shall be enforceable with respect to BAFC’s
obligation to pay the principal thereof only to the extent of the unpaid
principal amount of the Liquidity Loans outstanding thereunder at the time such
enforcement shall be sought.

 

SECTION 3.03                                      Interest.

 

(a)                                 BAFC shall pay interest prior to maturity,
and prior to the occurrence of a Mandatory Liquidation Event, on the unpaid
principal amount of each LIBOR Liquidity Loan from and including the first day
of the Interest Period applicable to such LIBOR Liquidity Loan to but excluding
the last day of such Interest Period (or, if occurring earlier, to maturity,
whether by acceleration or otherwise), at a rate per annum (calculated on the
basis of actual days elapsed in a year of 360 days) equal to the Series 2000-1
Applicable Margin plus the LIBOR Rate in effect from time to time, payable as
provided in subsection 3.03(b) herein.  Prior to maturity and prior to the
occurrence of a Mandatory Liquidation Event, BAFC shall pay interest on the
unpaid principal amount of each Prime Rate Liquidity Loan from and including the
date such Liquidity Loan is made (or converted to a Prime Rate Liquidity Loan)
to but excluding the date such Liquidity Loan is converted to a LIBOR Liquidity
Loan (or, if occurring earlier, to maturity, whether by acceleration or
otherwise), at a rate per annum (calculated on the basis of

 

10

--------------------------------------------------------------------------------


 

actual days elapsed in a year of 365 or 366 days, as the case may be) equal to
the ABR in effect from time to time plus the Series 2000-1 Applicable Margin
minus 1.0%.

 

(b)                                 BAFC agrees to pay interest in respect of
the unpaid principal amount of and interest on, each Liquidity Loan after
maturity thereof (whether by acceleration or otherwise) or during the
continuance of a Mandatory Liquidation Event, until paid in full at a rate per
annum equal to the sum of (i) 2.0%, plus (ii) the interest rate then in effect
with respect to such Liquidity Loan, plus (iii) the Series 2000-1 Applicable
Margin then in effect.

 

(c)                                  Accrued interest in respect of each
Liquidity Loan shall be payable in arrears on (i) with respect to any LIBOR
Liquidity Loan having an Interest Period of three months or less, the last day
of such Interest Period, (ii) with respect to any LIBOR Liquidity Loan having an
Interest Period longer than three months, each day that is three months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (iii) with respect to any Prime Rate Liquidity
Loan, the last day of each March, June, September and December to occur while
such Prime Rate Liquidity Loan is outstanding and (iv) with respect to any
Liquidity Loan, on the date of any prepayment (with respect to the amount
prepaid), on the date of conversion of such Liquidity Loan, at maturity (whether
by acceleration, demand or otherwise) and after such maturity, on demand.

 

SECTION 3.04                                      Responsibilities of Each
Liquidity Bank.  The failure of any Liquidity Bank to make any advance to be
made by it as part of any Liquidity Loan shall not relieve any other Liquidity
Bank of its obligation hereunder to make its advance on the date of such
Liquidity Loan, but no Liquidity Bank shall be responsible for the failure of
any other Liquidity Bank to make the Liquidity Loan to be made by such Liquidity
Bank on the date of any Liquidity Loan.

 

SECTION 3.05                                      Confirming Letters of Credit. 
The full amount of each payment made to the Administrative Agent under any
confirming letter of credit issued on behalf of any Liquidity Bank pursuant to
the terms hereof, shall be applied to such Liquidity Bank’s obligation to make
the Liquidity Loans in respect of which such drawing is made to the same extent
as if the amount thereof had been paid directly to the Administrative Agent by
such Liquidity Bank.  Each such payment shall be deemed to satisfy such
Liquidity Bank’s obligation to fund hereunder to the extent of such payment.

 

ARTICLE IV

 

OTHER CREDIT TERMS

 

SECTION 4.01                                      Fees.

 

(a)                                 Prior to the Liquidity Commitment Expiration
Date or the termination of the Aggregate Liquidity Commitment in accordance with
Section 8.03,

 

11

--------------------------------------------------------------------------------


 

BAFC agrees to pay to the Administrative Agent for distribution to each
Liquidity Bank (other than a Defaulting Liquidity Bank that is not a Performing
Liquidity Bank) pro rata in accordance with their respective Percentage of the
Aggregate Liquidity Commitment, a fee (the “Commitment Fee”) which shall accrue
on each day in an amount equal to the product of (i) the Unused Fee Rate times
(ii) the excess of the average Aggregate Liquidity Commitment on such day over
the average outstanding principal balance of any Liquidity Loans on such day. 
The Commitment Fee shall be paid quarterly in arrears commencing on the
Distribution Date in February 2013.

 

(b)                                 BAFC shall indemnify each Liquidity Bank
against, and on demand reimburse each Liquidity Bank for, any loss, premium,
penalty or expense which such Liquidity Bank may pay or incur (including,
without limitation, any loss or expense incurred by reason of the relending,
depositing or other employment of funds acquired by such Liquidity Bank to fund
a Liquidity Loan) as a result of (i) any failure by BAFC to borrow a Liquidity
Loan on a date specified therefor in a Notice of Borrowing (whether or not
withdrawn), or to continue as, or convert a LIBOR Liquidity Loan in accordance
with the related notice, (ii) any prepayment of a LIBOR Liquidity Loan prior to
the end of the applicable Interest Period pursuant to Section 5.02 hereof or
purchase of a LIBOR Liquidity Loan pursuant to subsection 4.05(d) hereof
(including but not limited to any loss on the reemployment of funds) or
(iii) any failure by BAFC to prepay a Liquidity Loan on a date specified
therefor in a notice of prepayment pursuant to Section 5.02 hereof; provided,
however, that BAFC shall not be obligated to indemnify a Defaulting Liquidity
Bank that is not a Performing Liquidity Bank for any such loss or expense
(incurred while such Liquidity Bank was a Defaulting Liquidity Bank) related to
the prepayment or assignment of any LIBOR Liquidity Loan owed to such Defaulting
Liquidity Bank.  Each Liquidity Bank shall furnish BAFC with a certificate
prepared in good faith setting forth the basis for determining any additional
amount to be paid to it hereunder, and such certificate shall be conclusive,
absent manifest error, as to the contents thereof.

 

(c)                                  BAFC agrees to pay the Administrative Agent
for its own account the fees set forth in any fee letter between BAFC and the
Administrative Agent in full force and effect as of the date hereof and at the
times set forth in such fee letter.

 

SECTION 4.02                                      Termination or Reduction of
the Aggregate Liquidity Commitment.

 

(a)                                 Subject to this subsection 4.02(a), BAFC
shall have the right, at any time and from time to time to (i) terminate the
Aggregate Liquidity Commitment in whole or (ii) permanently reduce the Aggregate
Liquidity Commitment in increments of $1,000,000 and integral multiples of
$1,000,000 in excess thereof, without penalty, by giving at least three
(3) Business Days’ prior written notice to the Administrative Agent and the
Depositary specifying the scheduled date (which shall be a Business Day) of such
termination or reduction and the amount of any permitted partial reduction.  The

 

12

--------------------------------------------------------------------------------


 

termination or reduction of the Aggregate Liquidity Commitment shall be
effective on the scheduled date specified in BAFC’s notice; provided, however,
that no such termination of the Aggregate Liquidity Commitment shall be
effective if, on the scheduled date thereof, any Liquidity Loan would remain
outstanding after such scheduled date, in which case such termination shall be
effective on the first Business Day on which no Liquidity Loans shall be
outstanding; provided, further, that no such reduction in the Aggregate
Liquidity Commitment shall be effective if, on the scheduled date thereof, the
Credits Outstanding would exceed the Aggregate Available Liquidity Commitment as
so reduced; and provided further, that no termination of the Aggregate Liquidity
Commitment shall be effective if, on the scheduled date thereof, any Commercial
Paper shall be outstanding in which case such termination shall be effective on
the first Business Day on which no Commercial Paper shall be outstanding.  After
giving notice of termination of the Aggregate Liquidity Commitment pursuant to
this subsection 4.02(a), BAFC shall not make any further advances under the
Series 2000-1 VFC Certificate.

 

(b)                                 In the event that (i) an injunction
suspending the issuance of the Commercial Paper shall have been issued or
proceedings therefor shall have been initiated by the Securities and Exchange
Commission, or (ii) BAFC, any Liquidity Bank, a Placement Agent or any other
Person shall have been found in a judicial or administrative proceeding to have
violated the Securities Act in connection with the issuance of the Commercial
Paper, or (iii) BAFC, any Liquidity Bank, a Placement Agent or any other Person
shall have offered, issued or sold to or solicited any offer to acquire any of
the Commercial Paper or any part thereof from anyone so as to bring the issuance
and sale of the Commercial Paper within the registration and prospectus delivery
requirements of Section 5 of the Securities Act, then, in any of such events,
BAFC shall not thereafter issue or sell any Commercial Paper without the
Administrative Agent’s written approval and the Person affected by one of the
aforesaid events shall notify BAFC, the Depositary, each Placement Agent, the
Letter of Credit Agent and the Administrative Agent, as the case may be.

 

(c)                                  In the event that BAFC has received notice
that any Collateral Account, the Collection Account, the Commercial Paper
Account, the Special Payment Account or any funds on deposit in, or otherwise to
the credit of, any of such accounts are or have become subject to any stay,
writ, order, judgment, warrant, attachment, execution or similar process, then
in any of such events (until such event has been remedied), BAFC shall promptly
notify each Placement Agent of such event and shall not thereafter issue or sell
any Commercial Paper without the Administrative Agent’s written approval.

 

SECTION 4.03                                      Extensions of the Aggregate
Liquidity Commitment.

 

(a)                                 Subject to subpart (b) and (c) of this
Section 4.03 and other provisions of this Agreement permitting earlier
termination, the Aggregate Liquidity

 

13

--------------------------------------------------------------------------------


 

Commitment and this Agreement shall terminate on the Liquidity Commitment
Expiration Date.

 

(b)

 

(i)                                     BAFC shall be entitled to request that
the Original Liquidity Commitment Expiration Date be extended for an additional
period of twelve (12) Months by giving notice (the “First Liquidity Commitment
Extension Request”) to the Administrative Agent not more than sixty (60) days
nor less than thirty (30) days before the First Liquidity Commitment
Anniversary.

 

(ii)                                  BAFC shall be entitled to request that the
Original Liquidity Commitment Expiration Date and/or the First Extension
Liquidity Commitment Expiration Date be extended as set out below by giving
notice (the “Second Liquidity Commitment Extension Request”) to the
Administrative Agent not more than sixty (60) days nor less than thirty (30)
days before the Second Liquidity Commitment Anniversary: (A) with respect to
Liquidity Banks who have agreed to the First Liquidity Commitment Extension
Request, an extension for a further period of twelve (12) Months; and/or (B) if
no First Liquidity Commitment Extension Request has been made, or with respect
to Liquidity Banks who refused the First Liquidity Commitment Extension Request,
an extension for a period of twenty-four (24) Months, as selected by BAFC in the
notice to the Administrative Agent.  The First Liquidity Commitment Extension
Request and the Second Liquidity Commitment Extension Request are together
referred to as “Liquidity Commitment Extension Requests” and each as a
“Liquidity Commitment Extension Request”.

 

(iii)                               The Administrative Agent shall promptly
notify the Liquidity Banks of any Liquidity Commitment Extension Request as soon
as practicable after receipt of it.

 

(iv)                              Each Liquidity Bank may, in its sole
discretion, agree to any Liquidity Commitment Extension Request (each such
Liquidity Bank, a “Consenting Liquidity Bank”) by providing notice to the
Administrative Agent on or before the date falling fifteen (15) days before:
(A) in respect of a First Liquidity Commitment Extension Request, the First
Liquidity Commitment Anniversary or (B) in respect of a Second Liquidity
Commitment Extension Request, the Second Liquidity Commitment Anniversary.  The
Liquidity Commitment of each Consenting Liquidity Bank will be extended for the
period applicable to it and referred to in such Liquidity Commitment Extension
Request; provided that the Majority Liquidity Banks have agreed to such
extension.  If any Liquidity Bank (A) fails to reply to a Liquidity Commitment
Extension Request within the time period set out in this clause (iv) or
(B) declines a Liquidity Commitment Extension Request by the date falling
fifteen (15) days before the First Liquidity Commitment Anniversary or the
Second Liquidity Commitment

 

14

--------------------------------------------------------------------------------


 

Anniversary, as applicable (in each case, a “Declining Liquidity Bank”), its
Liquidity Commitment will not be extended.

 

(v)                                 Each Liquidity Commitment Extension Request
shall be made in writing and be irrevocable.

 

(vi)                              The Administrative Agent shall initially
notify BAFC, the Collateral Agent and the Depositary of the decisions of the
Liquidity Banks regarding such extension no later than fifteen (15) days prior
to the First Liquidity Commitment Anniversary or the Second Liquidity Commitment
Anniversary, as applicable, of the details of which Liquidity Banks are
Consenting Liquidity Banks and which Liquidity Banks are Declining Liquidity
Banks.

 

If such initial notice indicates that all the Liquidity Banks desire to extend,
then BAFC, the Liquidity Banks and the Administrative Agent shall execute such
documents as shall be appropriate to evidence the extension no later than three
(3) Business Days prior to the First Liquidity Commitment Anniversary or the
Second Liquidity Commitment Anniversary, as applicable, and upon execution and
delivery of such documents and delivery by the Administrative Agent to the
Depositary of written notice of such extension, the Liquidity Commitment
Expiration Date shall be so extended.  If the Administrative Agent’s initial
notice described above indicates that not all the Liquidity Banks desire to
extend, then the provisions of subsection 4.03(c) below shall apply.

 

(c)                                  If any Liquidity Bank does not consent to
the extension of a Liquidity Commitment Expiration Date pursuant to subsection
4.03(b) hereof, BAFC shall, with the consent of the Administrative Agent, use
its best efforts to obtain a successor Liquidity Bank(s) to assume each such
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment
at any time prior to or as of the Liquidity Commitment Expiration Date
applicable to such Declining Liquidity Bank at BAFC’s option, upon payment in
full to such non-extending Liquidity Bank of all its outstanding Liquidity Loans
and all interest, fees and other obligations owed by BAFC to such Liquidity Bank
hereunder and receipt of written confirmation from the Series 2000-1 Rating
Agencies that the addition of such successor Liquidity Bank(s) will not result
in any reduction in or withdrawal of the rating of the Commercial Paper.  To the
extent BAFC is unable to obtain a successor Liquidity Bank, BAFC may:

 

(i)                                     to the extent that the reduction of the
Aggregate Liquidity Commitment provided for in this clause (i) does not cause
the Aggregate Liquidity Commitment to fall below the outstanding Face Amount of
the Commercial Paper, remove such non-extending Liquidity Bank(s) as a Liquidity
Bank(s) and reduce the Aggregate Liquidity Commitment by an amount equal to such
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity Commitment;
or

 

15

--------------------------------------------------------------------------------


 

(ii)                                  to the extent that the reduction of the
Aggregate Liquidity Commitment provided for in this clause (ii) causes the
Aggregate Liquidity Commitment to fall below the outstanding Face Amount of the
Commercial Paper, remove all such Declining Liquidity Banks (each, an “Exiting
Bank” and collectively, the “Exiting Banks”) as a Liquidity Bank or Liquidity
Banks and reduce the then-existing Aggregate Liquidity Commitment by an amount
equal to the sum of each Exiting Bank’s Percentage of the Aggregate Liquidity
Commitment; provided, that, notwithstanding anything else herein or in the
Security Agreement to the contrary, (A) each Exiting Bank shall make a Liquidity
Loan to BAFC (an “Exiting Loan”) as provided in subsection 3.01(a)(iii) of this
Agreement, and the proceeds of such Exiting Loan shall be applied by BAFC to
repay a corresponding amount of Commercial Paper as it matures, and (B) such
Exiting Loan shall only be repayable and repaid in accordance with Section 5.2
of the Security Agreement from Collections on any day no greater than an amount
equal to all Collections deposited on such day in the Cash Collateral Account
times a fraction, the numerator of which is the initial principal amount of such
Exiting Loan and the denominator of which is the sum of the initial principal
amounts of all Exiting Loans, until such Exiting Loan is repaid in full
(provided, however, that if any other Liquidity Bank subsequently exits pursuant
to this clause (ii) prior to the repayment in full of such Exiting Loan, such
fraction shall be recalculated on the basis of the principal amount of such
Exiting Loan at such time over the sum of such principal amount and the initial
principal amounts of all Exiting Loans at such time).

 

If a Liquidity Commitment Expiration Date is to be extended in accordance with
the provisions above and (if applicable) one or more successors are obtained,
BAFC, the Liquidity Banks willing to extend such Liquidity Commitment Expiration
Date, the Administrative Agent and such successor Liquidity Bank(s) (if
applicable) shall sign such documents and instruments as shall be appropriate to
evidence the extension of such Liquidity Commitment Expiration Date and (if
applicable) such successor Liquidity Bank’s or Liquidity Banks’ assumption of a
non-extending Liquidity Bank’s Percentage of the Aggregate Liquidity
Commitment.  Upon the execution and delivery of such documents and instruments,
such Liquidity Commitment Expiration Date shall be so extended.

 

(d)                                 For the avoidance of doubt, the extension of
the Liquidity Commitment of each Consenting Liquidity Bank shall be subject to
the following conditions precedent:

 

(i)                                     Representations and Warranties.  All
representations and warranties of (i) BAFC contained in this Agreement and in
the other Transaction Documents or in any document, certificate or financial or
other statement delivered in connection herewith or therewith, unless waived by
the Administrative Agent and (ii) the Servicer, the Guarantor and the Company
contained in the Transaction Documents, or in any document, certificate or

 

16

--------------------------------------------------------------------------------


 

financial or other statement delivered in connection therewith, unless waived by
the Administrative Agent, in each case shall be true and correct with the same
force and effect as though such representations and warranties had been made as
of such date of extension.

 

(ii)                                  No Mandatory Liquidation Event or
Potential Mandatory Liquidation Event.  No Mandatory Liquidation Event or
Potential Mandatory Liquidation Event shall have occurred as of such date of
extension.

 

SECTION 4.04                                      Proceeds.  The proceeds of
Commercial Paper shall be used by BAFC to (i) make advances under the
Series 2000-1 VFC Certificate to the extent permitted by the Transaction
Documents, (ii) repay maturing Commercial Paper or Liquidity Loans and (iii) pay
expenses incurred in connection with the Transaction Documents.  The proceeds of
the Liquidity Loans shall be used by BAFC only to make payments in respect of
maturing Commercial Paper and, in the circumstances set forth in subsection
3.01(a)(v), to make advances under the Series 2000-1 VFC Certificate and pay
expenses incurred in connection with this Agreement to the extent permitted by
the Transaction Documents.

 

SECTION 4.05                                      Increased Costs; Capital
Adequacy.

 

(a)                                 If, on or after the date of this Agreement,
the adoption of any law or regulation, or any change therein, or any change in
the interpretation or administration thereof by any court, administrative or
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof or compliance by any Liquidity Bank
with any request or directive issued after the date hereof (whether or not
having the force of law) of any such authority, central bank or comparable
agency (a “Change in Law”) shall either:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against (or against any class
of, a change in or in the amount of) assets or liabilities of, or commitments or
extensions of credit by, any Liquidity Bank;

 

(ii)                                  shall subject any Liquidity Bank to any
Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) with respect to any Liquidity Loan Obligation; or

 

(iii)                               impose on any Liquidity Bank any other
condition regarding this Agreement or its Liquidity Commitment,

 

and the result of any event referred to in clause (i)-(iii) above shall be to
increase the cost to any Liquidity Bank of issuing or maintaining its Liquidity
Commitment or its LIBOR Liquidity Loans (or, in the case of (ii) above, any
Liquidity Loans) or to reduce the amounts receivable by any Liquidity Bank
hereunder (which increase in cost or reduction in amounts receivable shall be

 

17

--------------------------------------------------------------------------------


 

the result of any Liquidity Bank’s reasonable allocation of the aggregate of
such cost increase or reductions resulting from such events), then, upon written
demand by any Liquidity Bank, BAFC shall, within ten (10) Business Days of
receipt of such demand, be obligated to pay to such Liquidity Bank, from time to
time as specified by such Liquidity Bank, additional amounts which in the
aggregate shall be sufficient to compensate such Liquidity Bank for such
increased cost or reduction, together with interest on each such amount from the
date demanded until payment in full thereof at a rate per annum equal to the
lesser of (A) the Legal Rate or (B) ABR.  A certificate setting forth in
reasonable detail such increased cost incurred or reduction in amounts
receivable by any Liquidity Bank as a result of any event mentioned in clause
(i), (ii) or (iii) of this subsection, submitted by any Liquidity Bank to BAFC,
shall, unless otherwise required by law, be conclusive, absent manifest error,
as to the amount thereof.  Each Liquidity Bank shall give BAFC and the
Administrative Agent notice, within a reasonable period of time of such
Liquidity Bank having actual knowledge of the occurrence of any event that will
entitle such Liquidity Bank to claim the payment of additional amounts under
this subsection 4.05(a). Notwithstanding the foregoing, BAFC shall not be
required to pay any Liquidity Bank, as applicable, such additional amounts to
the extent such amounts relate to periods more than one hundred and eighty (180)
days prior to the date of BAFC’s receipt of such demand; provided that, if such
change in law giving rise to such increased cost or reduction is retroactive,
then the one hundred and eighty (180) day period shall be extended to include
the period of retroactive effect thereof.

 

(b)                                 If any of the events requiring payments of
additional amounts by BAFC under subsection (a) occurs, each Liquidity Bank
shall take such steps as may be reasonable to avoid BAFC being required to pay
any additional amounts and shall consult with BAFC in good faith with a view to
agreeing to alternative arrangements which would not subject such Liquidity Bank
to any unreimbursed cost and would not otherwise be disadvantageous to such
Liquidity Bank, whereby any such requirement can be avoided or mitigated,
including without limitation, fulfilling any such Liquidity Bank’s obligations
through another branch or affiliate.

 

(c)                                  If any Liquidity Bank shall have determined
that on or after the date hereof, the adoption of any applicable law, rule or
regulation regarding capital adequacy or liquidity, or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Liquidity Bank or any corporation
controlling such Liquidity Bank with any request or directive regarding capital
adequacy or liquidity (whether or not having the force of law) of any such
authority, central bank or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Liquidity Bank or such
corporation as a consequence of the Liquidity Commitment or its obligations
hereunder or under any participation agreement to a level below that which such
Liquidity Bank or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Liquidity
Bank or such corporation with respect to capital adequacy or liquidity) by an
amount deemed by such Liquidity Bank to be

 

18

--------------------------------------------------------------------------------


 

material, then from time to time, within ten (10) Business Days after demand by
such Liquidity Bank, BAFC shall be obligated to pay or cause to be paid to such
Liquidity Bank such additional amount or amounts as will compensate such
Liquidity Bank for such reduction.  Each Liquidity Bank shall give BAFC and the
Administrative Agent notice within a reasonable time of such Liquidity Bank
having actual knowledge of the occurrence of any event that will entitle the
Liquidity Bank to claim the payment of additional amounts under this subsection
4.05(c).  Notwithstanding the foregoing, BAFC shall not be required to pay any
Liquidity Bank, as applicable, such additional amounts to the extent such
amounts relate to periods more than one hundred and eighty (180) days prior to
the date of BAFC’s receipt of such demand; provided that, if such change in law
giving rise to such reduction is retroactive, then the one hundred and eighty
(180) day period shall be extended to include the period of retroactive effect
thereof.

 

(d)                                 If any Liquidity Bank on its own behalf
makes a demand for amounts owed under this Section 4.05, BAFC shall have the
right, if no event then exists which is or with the lapse of time or notice or
both would be a Mandatory Liquidation Event, within ninety (90) days of the date
of such demand, to remove such Liquidity Bank (the “Affected Person”) and to
designate another lender (the “Replacement Person”) reasonably acceptable to the
Administrative Agent and meeting the requirements of Section 11.05 hereof to
purchase the Affected Person’s outstanding Liquidity Loans and to assume the
Affected Person’s obligations under this Agreement; provided that increased
costs incurred by such Liquidity Bank prior to the date of its replacement shall
have been paid as provided in the previous paragraph; and provided further, that
BAFC first receives confirmation from the Series 2000-1 Rating Agencies that
such replacement will not result in the reduction or withdrawal of the rating of
the Commercial Paper.  The Affected Person agrees to sell to the Replacement
Person its outstanding Liquidity Loans (at par, with accrued interest through
the date of purchase, in immediately available funds) and to delegate to the
Replacement Person its obligations to BAFC and its future obligations to the
Administrative Agent under this Agreement.  Upon such sale and delegation by the
Affected Person and the purchase and assumption by the Replacement Person, and
compliance with the provisions of Section 11.05 hereof, the Affected Person
shall cease to be a Liquidity Bank hereunder and the Replacement Person shall
become a Liquidity Bank under this Agreement.  Each Affected Person shall
continue to be entitled to receive from BAFC its share of interest, fees, costs
and other sums which have not been assigned by the Affected Person to the
Replacement Person.

 

(e)                                  Notwithstanding anything herein to the
contrary (i) all requests, rules, guidelines, requirements and directive
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a

 

19

--------------------------------------------------------------------------------


 

change in Requirements of Law, regardless of the date enacted, adopted, issued
or implemented.

 

(f)                                   Notwithstanding anything in this Agreement
to the contrary, it is understood that any Participant shall be entitled to the
payment of increased costs under this Section 4.05 and Section 4.06 hereof to
the extent such increased costs would have been required to be paid had no
participating interest been sold.

 

SECTION 4.06                                      Taxes.    For purposes of this
Section 4.06, the term “applicable law” includes FATCA.

 

(a)                                 All payments made by or on behalf of BAFC
under this Agreement or any other Transaction Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if any Taxes are required by applicable law to be deducted or
withheld from any amounts payable to the Administrative Agent or any Liquidity
Bank, as determined in good faith by the applicable Withholding Agent, (x) the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and (y) if such Tax is
an Indemnified Tax, then the sum payable by BAFC to the Administrative Agent or
such Liquidity Bank shall be increased to the extent necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section), the
Administrative Agent or such Liquidity Bank receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(b)                                 In addition, BAFC shall pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable law.

 

(c)                                  Whenever any Indemnified Taxes are payable
by BAFC, as promptly as possible thereafter BAFC shall send to the
Administrative Agent for its own account or for the account of the relevant
Liquidity Bank, as the case may be, a certified copy of an original official
receipt received by BAFC showing payment thereof, a copy of the tax return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.  BAFC shall indemnify the Administrative Agent and
each Liquidity Bank, within ten (10) days after demand therefor, for the full
amount of any Indemnified Taxes (including Indemnified Taxes imposed or asserted
on or attributable to amounts payable under this Section) payable or paid by the
Administrative Agent or such Liquidity Bank or required to be withheld or
deducted from a payment to the Administrative Agent or such Liquidity Bank and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to BAFC by a Liquidity Bank (with a copy to the
Administrative Agent), or by the Administrative

 

20

--------------------------------------------------------------------------------


 

Agent on its own behalf or on behalf of a Liquidity Bank, shall be conclusive
absent manifest error.

 

(d)                                 Each Liquidity Bank shall severally
indemnify the Administrative Agent, within ten (10) days after receiving demand
therefor, for the full amount of (i) any Indemnified Taxes that are attributable
to such Liquidity Bank and that are payable or paid by the Administrative Agent
(but only to the extent that BAFC has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of BAFC to
do so), and (ii) any Taxes attributable to such Liquidity Bank’s failure to
comply with the provisions of Section 11.05(b) relating to the maintenance of a
Participant Register, together with all reasonable costs and expenses arising
therefrom or with respect thereto, as determined by the Administrative Agent in
good faith, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Liquidity Bank by the
Administrative Agent shall be conclusive absent manifest error. Each Liquidity
Bank hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Liquidity Bank under any Transaction Document
or otherwise payable by the Administrative Agent to the Liquidity Bank from any
other source against any amount due to the Administrative Agent under this
paragraph (d).

 

(e)                                  Each Liquidity Bank (or its assignee or
Participant) that is a “United States person” as defined in Section 7701(a)(30)
of the Code shall deliver to BAFC and the Administrative Agent on or before the
date on which it becomes a party to this Agreement (and thereafter upon the
reasonable request of BAFC or Administrative Agent) two properly completed and
duly signed copies of U.S. Internal Revenue Service Form W-9 (or any successor
form) certifying that such Liquidity Bank is exempt from U.S. federal backup
withholding tax.  Each Liquidity Bank (or its assignee or Participant) that is
not a United States person (a “Non-U.S. Liquidity Bank”) shall deliver to BAFC
and the Administrative Agent (or, in the case of an assignee or Participant, to
the Liquidity Bank from which the related participation shall have been
purchased) (i) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8BEN-E, Form W-8ECI or Form W-8IMY (together with any applicable
underlying IRS forms), (ii) in the case of a Non-U.S. Liquidity Bank claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to payments of “portfolio interest”, a statement
substantially in the form of Exhibit C and the applicable Form W-8, or any
subsequent versions thereof or successors thereto, properly completed and duly
executed by such Non-U.S. Liquidity Bank claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on payments by BAFC under this
Agreement and the other Transaction Documents or (iii) any other form prescribed
by applicable requirements of U.S. federal income tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit BAFC and the Administrative Agent to
determine the withholding or deduction

 

21

--------------------------------------------------------------------------------


 

required to be made.  Such forms shall be delivered by each Non-U.S. Liquidity
Bank on or before the date it becomes a party to this Agreement (or, in the case
of any Participant, on or before the date such Participant purchases the related
participation) and from time to time thereafter upon the reasonable request of
BAFC or the Administrative Agent.  Notwithstanding any other provision of this
Section, no Liquidity Bank shall be required to deliver any form pursuant to
this Section that such Liquidity Bank is not legally able to deliver.

 

(f)                                   A Liquidity Bank (or Participant) that is
entitled to an exemption from or reduction of non-U.S. withholding tax under the
law of the jurisdiction in which BAFC is located, or any treaty to which such
jurisdiction is a party, with respect to payments under this Agreement shall
deliver to BAFC (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by BAFC or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate, provided that such Liquidity Bank (or
Participant) is legally entitled to complete, execute and deliver such
documentation and in such Liquidity Bank’s (or Participant’s) reasonable
judgment such completion, execution or submission would not materially prejudice
the legal or commercial position of such Liquidity Bank (or Participant).

 

(g)                                  If a payment made to a Liquidity Bank under
any Transaction Document would be subject to U.S. federal withholding tax
imposed by FATCA if such Liquidity Bank were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Liquidity Bank
shall deliver to BAFC and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by BAFC or the
Administrative Agent such documentation prescribed by applicable law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by BAFC or the Administrative Agent as may be
necessary for BAFC and the Administrative Agent to comply with their obligations
under FATCA and to determine that such Liquidity Bank has complied with such
Liquidity Bank’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this paragraph (g),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.  BAFC, the Administrative Agent and each Liquidity Bank agree that,
for purposes of determining withholding Taxes imposed under FATCA, this
Agreement does not qualify as a “grandfathered obligation” within the meaning of
Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(h)                                 Each Liquidity Bank agrees that if any form
or certification it previously delivered pursuant to this Section 4.06 expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify BAFC and the Administrative Agent in writing of
its legal inability to do so.

 

22

--------------------------------------------------------------------------------


 

(i)                                     If the Administrative Agent or a
Liquidity Bank determines, in its sole good faith discretion, that it has
received a refund of any Indemnified Taxes as to which it has been indemnified
by BAFC or with respect to which BAFC has paid additional amounts pursuant to
this Section 4.06, it shall pay to BAFC an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by BAFC
under this Section 4.06 with respect to Indemnified Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Liquidity Bank and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
BAFC agrees to pay, upon the request of the Administrative Agent or such
Liquidity Bank, the amount paid over to BAFC pursuant to this paragraph
(i) (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Liquidity Bank in
the event that the Administrative Agent or such Liquidity Bank is required to
repay such refund to such Governmental Authority.  Notwithstanding anything to
the contrary in this paragraph (i), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this paragraph
(i) the payment of which would place the indemnified party in a less favorable
net after-tax position than the indemnified party would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid.  This Section 4.06(i) shall not be construed to require the
Administrative Agent or a Liquidity Bank to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to BAFC.

 

(j)                                    The agreements in this Section shall
survive the termination of this Agreement and the payment of the Liquidity Loans
and all other amounts payable hereunder.

 

SECTION 4.07                                      Addition, Removal and
Downgrading of Liquidity Banks.  If at any time either (a) the short-term credit
rating assigned to any Liquidity Bank by S&P or Moody’s is withdrawn, downgraded
or otherwise below “A-1” or “P-1”, respectively, and with respect to any such
Liquidity Bank there is not a confirming obligation under a letter of credit or
other similar instrument to fund Liquidity Loans hereunder by a bank that has
been assigned a short-term credit rating of at least “A-1” and “P-1” by S&P and
Moody’s, respectively, or (b) a Liquidity Bank becomes a Defaulting Liquidity
Bank, then BAFC may, upon five (5) Business Days’ prior written notice given to
the Administrative Agent and such affected Liquidity Bank, replace such affected
Liquidity Bank with a bank having short-term ratings of at least “A-1” by S&P
and “P-1” by Moody’s or with a Liquidity Bank already a party to this Agreement
(which bank shall sign such documents and instruments as shall be appropriate to
assume the obligations of such affected Liquidity Bank hereunder), provided that
no such replacement pursuant to this sentence shall be effective unless each
Series 2000-1 Rating Agency shall have confirmed in writing to BAFC and the
Administrative Agent that such replacement would not result in a withdrawal or
reduction of the rating by such Series 2000-1 Rating Agency of the Commercial
Paper.  In the event that such affected Liquidity Bank is not replaced within
thirty (30) days, such affected Liquidity Bank’s Percentage of the Aggregate
Liquidity Commitment and its

 

23

--------------------------------------------------------------------------------


 

Liquidity Commitment shall be reduced by such amount whereupon the Percentages
of the Aggregate Liquidity Commitment of the Liquidity Banks remaining shall be
automatically adjusted so as to equal 100% in the aggregate, and the
Administrative Agent shall notify the Liquidity Banks of such adjustment,
provided that in no event shall any such action under this sentence be effective
hereunder if the Credits Outstanding would exceed the Aggregate Available
Liquidity Commitment as so reduced unless the provisions of subsection
4.03(c)(ii) are complied with as if such affected Liquidity Bank were an Exiting
Bank.  Until such time as one of the actions required by the preceding
provisions of this Section hereof is completed, the affected Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment shall not be terminated (except
as otherwise provided in Section 4.01(a) and Section 5.04).

 

SECTION 4.08                                      Illegality.  If, after the
date of this Agreement, the introduction of, or any change in, any applicable
law, rule or regulation or in the interpretation or administration thereof by
any Governmental Authority shall, in the reasonable opinion of counsel to any
Liquidity Bank, make it unlawful for such Liquidity Bank to make or maintain any
LIBOR Liquidity Loan, then such Liquidity Bank may, by notice to BAFC (with
notice to the Administrative Agent), immediately declare that such LIBOR
Liquidity Loan shall be due and payable.  BAFC shall repay any such LIBOR
Liquidity Loan declared so due and payable in full on the last day of the
Interest Period applicable thereto or earlier if required by law, together with
accrued interest thereon.  Each Liquidity Bank will promptly notify BAFC and the
Administrative Agent of any event of which such Liquidity Bank has knowledge
which would entitle it to prepayment pursuant to this Section 4.08 and will use
its reasonable efforts to mitigate the effect of any event if, in the sole and
absolute opinion of such Liquidity Bank, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Liquidity
Bank.

 

SECTION 4.09                                      Unavailability of LIBOR
Liquidity Loans.  If, with respect to any LIBOR Liquidity Loan requested by
BAFC, the Administrative Agent or the Majority Liquidity Banks shall have
determined in good faith (which determination shall, save for manifest error, be
conclusive and binding upon BAFC and the Liquidity Banks) that (a) deposits of
sufficient amount and maturity for funding such LIBOR Liquidity Loan are not
available to the Liquidity Banks in the relevant market in the ordinary course
of business, (b) by reason of circumstances affecting the relevant market,
adequate and fair means do not exist for ascertaining the rate of interest to be
applicable to such LIBOR Liquidity Loan or (c) the rate of interest to be
applicable to such LIBOR Liquidity Loan does not adequately reflect the cost of
funding such Liquidity Loan, as determined by the Majority Liquidity Banks, then
(i) the Administrative Agent, upon its determination as provided above or upon
receiving notice from the Majority Liquidity Banks as to their determination as
provided above, shall promptly give notice thereof to BAFC, (ii) the notice
requesting such LIBOR Liquidity Loan shall be canceled, and (iii) no Liquidity
Bank shall be under any obligation to make additional LIBOR Liquidity Loans to
BAFC unless and until the Administrative Agent shall have notified BAFC that
LIBOR Liquidity Loans are again available hereunder.

 

24

--------------------------------------------------------------------------------


 

ARTICLE V

 

PAYMENTS

 

SECTION 5.01                                      Payments on Non-Business
Days.  Whenever any payment to be made hereunder or under a Liquidity Loan Note
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day and interest shall
be payable at the applicable rate during such extension.

 

SECTION 5.02                                      Prepayments.

 

(a)                                 BAFC shall have the right to prepay the
Liquidity Loans in whole or in part, without premium (but subject to subsection
4.01(b)), at any time on the following terms and conditions:  (i) BAFC shall
deliver notice to the Administrative Agent no later than 10:00 a.m., New York
City time, (A) with respect to any LIBOR Liquidity Loan, three (3) Business Days
prior to such repayment date and (B) with respect to any Prime Rate Liquidity
Loan, on the date of such repayment, (ii) each prepayment shall be in a
principal amount of not less than $1,000,000 and integral multiples of
$1,000,000 in excess thereof or equal to the then outstanding principal amount
of the Liquidity Loans being prepaid and (iii) each prepayment must be
accompanied by the payment of accrued interest on the amount prepaid to the date
of prepayment.

 

(b)                                 If, on any day, the Credits Outstanding
exceeds the then current Aggregate Available Liquidity Commitment, BAFC shall be
obligated to prepay Liquidity Loans in an amount equal to such excess but not
exceeding the amount of such Liquidity Loans made by the Liquidity Banks to
BAFC.

 

(c)                                  If on any day on which any Liquidity Loan
is outstanding (other than a Liquidity Loan made pursuant to subsection
3.01(a)(v)) BAFC is able to sell Commercial Paper, BAFC shall be obligated to
sell Commercial Paper in an amount sufficient to prepay Liquidity Loans in an
amount equal to the lesser of (x) the aggregate amount of Liquidity Loans
outstanding or (y) the proceeds from the sale of the maximum amount of
Commercial Paper that BAFC is able to sell on such day in excess of the proceeds
needed to pay Commercial Paper maturing on such day.

 

SECTION 5.03                                      Cash Collateral Account.  For
the purpose of facilitating the transactions contemplated by this Agreement, the
Collateral Agent has established on behalf of BAFC a special purpose trust
account (for the benefit of the Secured Parties), identified as the BAFC Cash
Collateral Account, the operation of which shall be governed by the Security
Agreement (said account being referred to as the “Cash Collateral Account”).

 

SECTION 5.04                                      Method and Place of
Payment, etc.  All payments by BAFC under this Agreement and the Liquidity Loan
Notes owing to the Liquidity Banks shall be made to the Administrative Agent
without setoff or counterclaim for distribution to each Liquidity

 

25

--------------------------------------------------------------------------------


 

Bank (or to an Exiting Bank, in the case of an Exiting Loan) in accordance with
the Liquidity Facility Fee Letter and the Liquidity Loan Notes not later than
2:00 p.m. (New York City time) on the date when due and shall be made in freely
transferable Dollars and in immediately available funds at the Payment Office. 
Upon receipt of such payment, the Administrative Agent shall promptly remit to
each Liquidity Bank its pro rata share (or, in the case of payments with respect
to Exiting Loans, the entire amount) of the payment; provided, that BAFC shall
not be obligated to pay any Commitment Fee owed to a Liquidity Bank with respect
to any period during which such Liquidity Bank became a Defaulting Liquidity
Bank and such Defaulting Liquidity Bank’s Liquidity Commitment shall not be
included in the calculation of the Commitment Fees owed to Liquidity Banks that
are not Defaulting Liquidity Banks during such period, unless in either case
such Liquidity Bank remains a Performing Liquidity Bank during such period.

 

SECTION 5.05                                      Draws on and Exchange of the
Letter of Credit.

 

(a)                                 Draws for Defaulted Loans.  If, on any given
day, the Administrative Agent has received a Servicer’s Certificate with respect
to a Defaulted Loan with instructions to draw on the Letter of Credit or the
Administrative Agent otherwise obtains knowledge of the existence of a Defaulted
Loan, the Administrative Agent will draw on the Letter of Credit on such date
and if necessary, request the Collateral Agent to withdraw amounts deposited in
the Reserve Account on such date in an aggregate amount equal to the lesser of
(x) the Series 2000-1 Invested Percentage of the aggregate unpaid principal
amount and accrued and unpaid interest (or discount) thereon to and including
the day prior to the day the Loan has become a Defaulted Loan (calculated by
converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange) and (y) the Letter of Credit
Amount then in effect and shall deposit and apply the draw amount in accordance
with subsection 5.05(c) hereof and shall instruct the Collateral Agent to
reimburse the Letter of Credit Banks for such draw in accordance with the terms
of the Security Agreement; provided that, if the required draw is made pursuant
to clause (y) above, the Administrative Agent shall, upon receipt of notice from
the Collateral Agent of payment of the Repayment Amount to the Letter of Credit
Bank, submit as promptly as practicable a successive draw on the Letter of
Credit for the lesser of (i) the amount of such excess principal plus accrued
and unpaid interest (or discount) on such Defaulted Loan (calculated by
converting any Defaulted Loans denominated in Approved Currencies other than
Dollars into Dollars at the Rate of Exchange) over the Letter of Credit Amount
prior to giving effect to the first draw or (ii) the entire remaining reinstated
Letter of Credit Commitment then available.

 

(b)                                 Draws Upon L/C Expiration Date.  If the L/C
Expiration Date has not been extended by any Letter of Credit Bank pursuant to
Section 2.01 of the Letter of Credit Reimbursement Agreement on or before such
date and if the Administrative Agent has received from the Servicer a Servicer’s
Certificate directing it to do so or the Administrative Agent otherwise obtains
knowledge that the L/C Expiration Date has not

 

26

--------------------------------------------------------------------------------


 

been extended by any Letter of Credit Bank and either each Exiting Letter of
Credit Bank has not been replaced or the Letter of Credit Commitment has not
been reduced in accordance with subsection 2.01(d) of the Letter of Credit
Reimbursement Agreement, then the Administrative Agent shall, on or after the
fifth Business Day preceding the upcoming L/C Expiration Date, draw on the
Letter of Credit for the entire Letter of Credit Commitment Shares of each
Exiting Letter of Credit Bank and apply same in accordance with subsection
5.05(c)(ii) hereof.

 

(c)                                  Deposits of Letter of Credit Drawings.  The
Administrative Agent shall deposit all Letter of Credit Disbursements as
follows:

 

(i)                                     Deposit of Draws for Defaulted Loans. 
Letter of Credit Disbursements pursuant to subsection 5.05(a) hereof related to
Defaulted Loans shall be deposited into the Cash Collateral Account to be
applied to the payment of Liquidity Bank Obligations in accordance with Sections
5.2 and 6.2 of the Security Agreement.

 

(ii)                                  Deposit of Draws Upon L/C Expiration
Date.  Letter of Credit Disbursements drawn pursuant to subsection
5.05(b) hereof shall be deposited into the Reserve Account.  Thereafter, the
Administrative Agent shall, upon receipt of a Servicer’s Certificate or upon
obtaining knowledge of the existence of a Defaulted Loan, in lieu of drawing on
the Letter of Credit with respect to any Exiting Letter of Credit Bank, request
withdrawals from the Collateral Agent out of the Reserve Account of draw amounts
with respect to Defaulted Loans and deposit of such amounts by the Collateral
Agent into the Cash Collateral Account.  The Administrative Agent shall provide
notice to BAFC and the Servicer as promptly as practicable of the fact and
amount of such drawings.

 

(d)                                 Notification of Drawings.  The
Administrative Agent shall deliver a copy of each drawing certificate presented
to the Letter of Credit Agent to BAFC, the Servicer, the Guarantor and the
Collateral Agent within one Business Day after presenting such drawing
certificate.

 

(e)                                  Notification of Failure of Letter of Credit
Bank to Honor Drawing. The Administrative Agent shall notify BAFC, the
Guarantor, the Servicer and the Collateral Agent as promptly as practicable if
any Letter of Credit Bank should fail or refuse to honor a drawing under the
Letter of Credit.

 

(f)                                   Replacement Letter of Credit.  The
Administrative Agent shall present the Letter of Credit to the Letter of Credit
Agent and receive the replacement Letter of Credit from the Letter of Credit
Bank in a simultaneous exchange on the date requested by BAFC pursuant to
subsection 2.01(c) of the Letter of Credit Reimbursement Agreement.  In
addition, if the Letter of Credit is to be replaced pursuant to subsection
2.01(e) of the Letter of Credit Reimbursement Agreement, the Administrative
Agent shall

 

27

--------------------------------------------------------------------------------


 

present the Letter of Credit to the Letter of Credit Agent and receive the
replacement Letter of Credit on the date specified in BAFC’s request to the
Letter of Credit Agent in accordance with such subsection 2.01(e).  Upon receipt
of such replacement Letter of Credit, or upon receipt of an amended Letter of
Credit pursuant to such subsection 2.01(e), the Administrative Agent shall
notify BAFC, the Servicer and the Collateral Agent by telephone, and shall
subsequently transmit a facsimile of such amended or replacement Letter of
Credit to said parties.

 

(g)                                  Letter of Credit Amount.  On each day prior
to and on the Liquidity Commitment Expiration Date, the sum of (i) the amount of
funds on deposit in the Reserve Account and (ii) the amount of the Letter of
Credit that is in full force and effect shall equal the Letter of Credit
Commitment; provided, however, that upon the downgrade or removal of S&P’s and
Moody’s long-term unsecured debt rating of the Guarantor, BLFC or the Trust
which requires the Letter of Credit Commitment to be increased in accordance
with subsection 2.01(e) of the Letter of Credit Reimbursement Agreement, BAFC
shall have thirty (30) days to either (x) obtain a substitute Letter of Credit
or an amendment to the existing Letter of Credit reflecting the Letter of Credit
Commitment as so increased or (y) deposit additional funds in the Reserve
Account in an amount equal to the amount by which the Letter of Credit
Commitment is required to be increased.  Following the deposit by BAFC of any
amounts in the Reserve Account, the Administrative Agent may, upon receipt of a
Servicer’s Certificate or upon obtaining knowledge of the existence of a
Defaulted Loan, request withdrawals from the Collateral Agent out of the Reserve
Account of draw amounts with respect to Defaulted Loans and deposit of such
amounts by the Collateral Agent into the Cash Collateral Account.  The
Administrative Agent shall provide notice to BAFC and the Servicer as promptly
as practicable of the fact and amount of such drawings.

 

ARTICLE VI

 

CONDITIONS PRECEDENT

 

SECTION 6.01                                      Conditions to Effectiveness. 
This Agreement shall become effective on the first day on which all of the
following conditions have been satisfied:

 

(a)                                 Agreement.  Each Liquidity Bank, the
Administrative Agent and BAFC shall have signed a counterpart copy of this
Agreement and delivered the same to the Administrative Agent.

 

(b)                                 Depositary Agreement.  BAFC and the
Depositary shall have executed and delivered the Depositary Agreement; such
Agreement shall be in full force and effect; and the Administrative Agent shall
have received a fully executed counterpart thereof.

 

(c)                                  The Liquidity Loan Notes.  There shall have
been delivered to the Administrative Agent for the account of each Liquidity
Bank a Liquidity Loan Note

 

28

--------------------------------------------------------------------------------


 

payable to the order of such Liquidity Bank in the amount and as otherwise
provided for in Article III hereto.

 

(d)                                 Security Agreement.  BAFC, the Servicer, the
Administrative Agent, the Letter of Credit Agent and the Collateral Agent shall
have executed and delivered the Security Agreement; such Agreement shall be in
full force and effect; and the Administrative Agent shall have received a fully
executed counterpart thereof.

 

(e)                                  Guaranty.  The Guarantor shall have
executed and delivered the Guaranty; the Guaranty shall be in full force and
effect; and the Administrative Agent shall have received a fully executed
counterpart thereof.

 

(f)                                   Letter of Credit Reimbursement Agreement. 
BAFC, the Letter of Credit Agent and the Letter of Credit Banks shall have
executed and delivered the Letter of Credit Reimbursement Agreement; such
Agreement shall be in full force and effect; and the Administrative Agent shall
have received a fully executed counterpart thereof.

 

(g)                                  Letter of Credit.  The Letter of Credit
Agent and the Letter of Credit Banks shall have executed the Letter of Credit
and delivered it to the Administrative Agent; the Letter of Credit shall be in
full force and effect.

 

(h)                                 Other Agreements.  Each of the other parties
thereto shall have executed and delivered the Placement Agency Agreement and
each of the other Transaction Documents, each of which shall be in full force
and effect, and the Administrative Agent shall have received fully executed
counterparts thereof.

 

(i)                                     No Series 2000-1 Early Amortization
Event or Potential Series 2000-1 Early Amortization Event.  As of the date
hereof, there shall exist no Series 2000-1 Early Amortization Event or Potential
Series 2000-1 Early Amortization Event.

 

(j)                                    Representations and Warranties.  All
representations and warranties of (i) BAFC contained in this Agreement and in
the other Transaction Documents or in any document, certificate or financial or
other statement delivered in connection herewith or therewith and (ii) the
Servicer, the Guarantor and the Company contained in the Transaction Documents,
shall be true and correct with the same force and effect as though such
representations and warranties had been made as of the date hereof.

 

(k)                                 Closing Certificates.  The Administrative
Agent shall have received in sufficient counterparts for each Liquidity Bank a
certificate, dated the date hereof and executed by a Responsible Officer of each
of BAFC, the Company and the Servicer stating that all of the conditions
specified in Section 6.01(i) as applicable to it are then satisfied.

 

29

--------------------------------------------------------------------------------


 

(l)                                     Filings, etc.  All filings (including,
without limitation, pursuant to the UCC) and recordings shall have been
accomplished with respect to the Security Agreement in such jurisdictions as may
be required or permitted by law to establish, perfect, protect and preserve the
rights, titles, interests, remedies, powers, privileges, liens and security
interests of the Collateral Agent in the collateral covered by the Security
Agreement and any giving of notice or the taking of any other action to such end
(whether similar or dissimilar) required or permitted by law shall have been
given or taken.

 

(m)                             Documentation and Proceedings.  The
Administrative Agent shall have received copies of the Certificate of
Incorporation of BAFC (certified by the Secretary of State of Delaware),
certificates of appropriate officials as to the existence and good standing (if
applicable) of BAFC and the Guarantor, and Bylaws of BAFC, Board of Directors
resolutions in respect of the Transaction Documents to which BAFC or the
Guarantor, as applicable, is a party, and incumbency certificates with respect
to BAFC and the Guarantor, all satisfactory in form and substance to the
Administrative Agent.

 

(n)                                 Bank Accounts.  The Cash Collateral Account,
the Commercial Paper Account and the Special Payment Account shall have been
established.

 

(o)                                 Compliance with Laws.  The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
business conducted and proposed to be conducted by BAFC is in compliance with
all applicable laws and regulations and that all registrations, filings,
licenses and/or consents required to be obtained by BAFC in connection therewith
have been made or obtained.

 

(p)                                 Other Conditions Precedent.  The conditions
precedent to the Letter of Credit Reimbursement Agreement shall have been
satisfied concurrently.

 

(q)                                 Fees.  The Administrative Agent shall have
received payment of all fees and other amounts due and payable to it or the
Liquidity Banks on or before the date hereof.

 

(r)                                    BAFC Rating.  The Administrative Agent
shall have received a letter from S&P confirming its “A-1” rating of BAFC’s
commercial paper and a letter from Moody’s confirming its “P-1” rating of BAFC’s
commercial paper.

 

(s)                                   BL, Trust and BLFC Rating.  The
Administrative Agent shall have received evidence reasonably satisfactory to it
that BL’s long-term unsecured debt rating is at least “BBB-” by S&P and either
the Trust’s or BLFC’s long-term unsecured debt rating is at least “Baa3” by
Moody’s.

 

(t)                                    Guarantor Financials.  The Administrative
Agent shall have received (i) audited consolidated financial statements of BL
for its fiscal year ended

 

30

--------------------------------------------------------------------------------


 

December 31, 2013, and (ii) unaudited consolidated financial statements for its
fiscal quarter ended September 30, 2014.

 

SECTION 6.02                                      Conditions to Each Issuance of
Commercial Paper.  The right of BAFC to issue Commercial Paper is subject at the
time of such issuance of Commercial Paper to the satisfaction of the following
conditions listed in this Section 6.02 (in addition to the condition set forth
in the proviso to Section 2.01(b)) with each issuance of Commercial Paper.

 

(a)                                 Ratings.  At the time of each issuance of
Commercial Paper, a rating of at least “A-1”, in the case of S&P, and at least
“P-1”, in the case of Moody’s, shall be in full force and effect.

 

(b)                                 Representations and Warranties.  At the date
of such issuance of Commercial Paper and after giving effect thereto, all
representations and warranties of (i) BAFC contained in this Agreement and in
the other Transaction Documents or in any document, certificate or financial or
other statement delivered in connection herewith or therewith, unless waived by
the Administrative Agent and Letter of Credit Agent, and (ii) the Servicer, the
Guarantor and the Company contained in the Transaction Documents, or in any
document, certificate or financial or other statement delivered in connection
therewith, unless waived by the Administrative Agent and Letter of Credit Agent,
in each case shall be true and correct with the same force and effect as though
such representations and warranties had been made as of such date.

 

(c)                                  Liquidity Agreement.  The Liquidity
Agreement shall be in full force and effect on the date of such issuance of
Commercial Paper.

 

(d)                                 Private Placement Memorandum.  Each credit
report, private placement memorandum or information circular to be used by BAFC
in connection with the offer or sale of the Commercial Paper shall, only insofar
as the same shall describe the Administrative Agent or the obligations of the
Administrative Agent hereunder, have been approved in writing by the
Administrative Agent or, only insofar as the same shall describe any Liquidity
Bank or the obligations of any Liquidity Bank hereunder, the Administrative
Agent shall obtain the prior written approval of such Liquidity Bank.

 

(e)                                  No Mandatory Liquidation Event or Mandatory
CP Wind-Down Event.  At the time of each issuance of Commercial Paper and after
giving effect thereto, (i) no Mandatory Liquidation Event shall have occurred,
and (ii) no Mandatory CP Wind-Down Event shall have occurred with respect to
which the Administrative Agent shall have instructed the Depositary not to issue
additional Commercial Paper.

 

SECTION 6.03                                      Conditions Precedent to the
Making of Each Liquidity Loan.  In addition to the requirements of subsection
3.01(c) hereof, no Liquidity Bank shall be required to make a Liquidity Loan if
at or prior to the time of making such Liquidity Loan an Insolvency

 

31

--------------------------------------------------------------------------------


 

Event (as described in clauses (i)-(iii) of the definition of “Insolvency
Event”) shall have occurred with respect to BAFC.

 

SECTION 6.04                                      Conditions to the Making of
any Liquidity Loan Pursuant to subsection 3.01(a)(v).  In addition to the
requirements of subsection 3.01(c) and Section 6.03 hereof, no Liquidity Bank
shall be required to make a Liquidity Loan pursuant to subsection
3.01(a)(v) hereof unless the following conditions are satisfied on each day on
which such Liquidity Loan is to be made:

 

(a)                                 Representations and Warranties.  At the date
on which such Liquidity Loan is to be made and after giving effect to such
Liquidity Loan, all representations and warranties of (i) BAFC contained in this
Agreement and in the other Transaction Documents or in any document, certificate
or financial or other statement delivered in connection herewith or therewith,
unless waived by the Administrative Agent and (ii) the Servicer, the Guarantor
and the Company contained in the Transaction Documents, or in any document,
certificate or financial or other statement delivered in connection therewith,
unless waived by the Administrative Agent, in each case shall be true and
correct with the same force and effect as though such representations and
warranties had been made as of such date.

 

(b)                                 No Mandatory Liquidation Event or Potential
Mandatory Liquidation Event.  At the date on which such Liquidity Loan is to be
made and after giving effect to such Liquidity Loan, no Mandatory Liquidation
Event or Potential Mandatory Liquidation Event shall have occurred.

 

ARTICLE VII

 

COVENANTS

 

While this Agreement is in effect (i.e., until all indebtedness and other
amounts payable by BAFC hereunder and under the Commercial Paper and the
Liquidity Loan Notes shall have been paid in full and the Liquidity Banks no
longer have any Liquidity Commitment hereunder), BAFC agrees that:

 

SECTION 7.01                                      Affirmative Covenants.  BAFC
shall:

 

(a)                                 provide the Administrative Agent all
information that the Administrative Agent may reasonably request in writing
concerning the business of BAFC within a reasonable period of time considering
the nature of the request; provided that with respect to any information
relating to an annual audited report, the same may be delivered within one
hundred and twenty (120) calendar days after the end of BAFC’s fiscal year;

 

(b)                                 furnish or cause to be furnished to the
Administrative Agent in sufficient number for each Liquidity Bank, copies of all
documents and other notices

 

32

--------------------------------------------------------------------------------


 

furnished to BAFC under the Transaction Documents and to the Letter of Credit
Agent under the Letter of Credit Reimbursement Agreement;

 

(c)                                  execute and deliver to the Administrative
Agent and the Liquidity Banks all such documents and instruments and do all such
other acts and things as may be necessary or reasonably required by the
Administrative Agent to enable the Collateral Agent or the Administrative Agent
to exercise and enforce their respective rights under this Agreement, the Letter
of Credit Reimbursement Agreement, the Letter of Credit, the Guaranty and the
Security Agreement, and to realize thereon, and record and file and rerecord and
refile all such documents and instruments, at such time or times, in such manner
and at such place or places, all as may be necessary or required by the
Administrative Agent to validate, preserve and protect the position of the
Collateral Agent, the Administrative Agent and the Liquidity Banks under this
Agreement, the Letter of Credit Reimbursement Agreement, the Letter of Credit,
the Guaranty and the Security Agreement;

 

(d)                                 take all actions necessary to ensure that
all taxes and other governmental claims in respect of BAFC’s operations and
assets are promptly paid when due, except where the amount or validity thereof
is currently being contested in good faith by appropriate proceedings and
reserves to the extent required by GAAP with respect thereto have been provided
on the books of BAFC;

 

(e)                                  comply in all material respects with
obligations it assumes under the Transaction Documents;

 

(f)                                   comply with all Requirements of Law (other
than as regards Sanctions, to which Sections 7.01(n) and 7.02(m) apply) except
where the failure to so comply would not reasonably be expected to have a
Material Adverse Effect;

 

(g)                                  for the benefit of the Administrative Agent
and the Liquidity Banks, and for so long as this Agreement shall be in effect,
perform and comply with each of its respective agreements, warranties and
indemnities contained in this Agreement and the other Transaction Documents;

 

(h)                                 give prompt notice to the Administrative
Agent of any material default or event of default by any Obligor under any Loan
or Loan Documents of which BAFC is aware;

 

(i)                                     advise the Administrative Agent of the
occurrence of each Default, Event of Default or Mandatory CP Wind-Down Event as
promptly as practicable after BAFC becomes aware of any such Default, Event of
Default or Mandatory CP Wind-Down Event, and shall notify the Series 2000-1
Rating Agencies of any Mandatory CP Wind-Down Event and Mandatory Liquidation
Event;

 

33

--------------------------------------------------------------------------------


 

(j)                                    beginning with the fiscal year commencing
in 2014, furnish to the Series 2000-1 Rating Agencies and the Administrative
Agent in sufficient number for each Liquidity Bank as soon as available, but in
any event within one hundred and twenty (120) days after the end of each fiscal
year of BAFC audited financial statements consisting of the balance sheet of
BAFC as of the end of such year and the related statements of income and
retained earnings and statements of cash flow for such year, setting forth in
each case in comparative form the corresponding figures for the previous fiscal
year, certified by Independent Public Accountants satisfactory to the
Administrative Agent to the effect that such financial statements fairly present
in all material respects the financial condition and results of operations of
BAFC in accordance with GAAP consistently applied;

 

(k)                                 beginning with the fiscal year commencing in
2015, furnish to the Series 2000-1 Rating Agencies and the Administrative Agent
as soon as available but in any event within sixty (60) days after the end of
each of the first three quarters for each fiscal year of BAFC, unaudited
financial statements consisting of a balance sheet of BAFC as at the end of such
quarter and a statement of income and retained earnings for such quarter,
setting forth (in the case of financial statements furnished for calendar
quarters subsequent to the first full calendar year of BAFC) in comparative form
the corresponding figures for the corresponding quarter of the preceding fiscal
year; and BAFC will additionally furnish, or cause to be furnished, to the
Administrative Agent together with the financial statements required pursuant to
clause (j) and this clause (k) a certificate of a Responsible Officer of BAFC
stating that (x) the attached financial statements have been prepared in
accordance with GAAP and accurately reflect the financial condition of BAFC and
(y) to the best knowledge of such Responsible Officer, no Mandatory CP Wind-Down
Event or Mandatory Liquidation Event was continuing at the end of such quarter
or on the date of such statement or, if such Mandatory CP Wind-Down Event or
Mandatory Liquidation Event was continuing at the end of such quarter or on the
date of such statement, specifying the name and period of existence thereof;

 

(l)                                     (i) except as otherwise permitted by the
Transaction Documents, preserve, renew and keep in full force and effect its
corporate existence and (ii) take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business, except where the failure to maintain the same would not have a
Material Adverse Effect;

 

(m)                             on each day after the Liquidity Loans (with
accrued interest thereon) have become due and payable (whether at the stated
maturity, by acceleration or otherwise), give the notice contemplated by
Section 2.06 of the Series 2000-1 Supplement, such notice to specify an amount
equal to the lesser of (i) the funds on deposit in the Series 2000-1 Collection
Subaccount on such day and (ii) the outstanding amount of the Liquidity Loans
(with accrued interest thereon) and all other amounts owing under this
Agreement; and

 

34

--------------------------------------------------------------------------------


 

(n)                                 promptly upon a Responsible Officer of BAFC
becoming aware that BAFC has received formal notice that it has become subject
to any action or investigation under any Sanctions, BAFC shall, to the extent
permitted by law, supply to the Administrative Agent details of any such action
or investigation.

 

SECTION 7.02                                      Negative Covenants.  BAFC will
not:

 

(a)                                 contract for, create, incur, assume or
suffer to exist any Lien, security interest, charge or other encumbrance of any
nature upon any of its property or assets, whether now owned or hereafter
acquired except for Permitted Liens and as otherwise provided for in the
Security Agreement or the Depositary Agreement;

 

(b)                                 create, incur, assume or suffer to exist any
Indebtedness, whether current or funded, or any other liability except Permitted
Indebtedness;

 

(c)                                  except as contemplated by the Transaction
Documents, make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing or otherwise),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any assets, stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person;

 

(d)                                 enter into any merger, consolidation, joint
venture, syndicate or other form of combination with any Person, or sell, lease
or transfer or otherwise dispose of any of its assets or receivables or purchase
any asset, or engage in any transaction which would result in BAFC ceasing to
be, directly or indirectly, a wholly-owned Subsidiary of Guarantor.  BAFC will
not create any subsidiary of BAFC without the prior written consent of the
Administrative Agent;

 

(e)                                  enter into or be a party to any agreement
or instrument other than the Transaction Documents or documents and agreements
incidental thereto;

 

(f)                                   make any expenditure (by long-term or
operating lease or otherwise), excluding those relating to foreclosure, for
capital assets (both realty and personalty), unless such expenditure is approved
in writing by the Administrative Agent;

 

(g)                                  engage in any business or enterprise or
enter into any material transaction other than as contemplated by the
Transaction Documents;

 

(h)                                 amend its Certificate of Incorporation or
Bylaws without the prior written consent of the Administrative Agent;

 

35

--------------------------------------------------------------------------------


 

(i)                                     grant any powers of attorney to any
Person for any purposes except (i) where permitted by the Transaction Documents
or (ii) to the Collateral Agent for the purposes of the Security Agreement;

 

(j)                                    except with respect to Liquidity Loans
made pursuant to subsection 3.01(a)(v), advance any funds under the
Series 2000-1 VFC Certificate if at such time any Liquidity Loan remains
outstanding;

 

(k)                                 advance any funds under the Series 2000-1
VFC Certificate if at the time of or after giving effect to such advance, a
Series 2000-1 Early Amortization Event has occurred and is continuing, unless
such advance is approved in advance by the Majority Liquidity Banks and the
Majority Letter of Credit Banks;

 

(l)                                     take any action which would permit the
Servicer to have the right to refuse to perform any of its respective
obligations under the Servicing Agreement; and

 

(m)                             knowingly permit or authorize any other Person
to, directly or indirectly, use, lend, make payments of, contribute or otherwise
make available, all or any part of the proceeds of the Liquidity Loans or other
transactions contemplated by this Agreement to fund any trade, business or other
activities: (i) involving or for the benefit of any Restricted Person except as
otherwise permitted or authorized by Sanctions or Sanctions Authorities,
including, without limitation, as authorized by OFAC general or specific
license, or (ii) in any other manner that would result in any of BAFC, the
Guarantor, the Administrative Agent, a Lead Arranger or a Liquidity Bank being
in breach of any Sanctions or becoming a Restricted Person.

 

ARTICLE VIII

 

MANDATORY LIQUIDATION EVENTS,
MANDATORY CP WIND-DOWN EVENTS AND REMEDIES

 

SECTION 8.01                                      Mandatory Liquidation Events. 
Upon notice from the Administrative Agent that any of the following events has
occurred (each a “Mandatory Liquidation Event”), the remedies of
Section 8.03(a) hereof shall apply:

 

(i)                                     Letter of Credit.  The Letter of Credit
has not been reinstated within three (3) Business Days of any draw pursuant to
Section 5.05(a) hereof;

 

(ii)                                  Delinquent Loans.  Any Loan constitutes a
Delinquent Loan for a period of more than three (3) successive Business Days;

 

(iii)                               Guarantor or Designated Obligor
Cross-Default.  The Guarantor or any of the Designated Obligors shall
(a) default in making any payment of any principal of any Indebtedness
(including any Guarantee

 

36

--------------------------------------------------------------------------------


 

Obligation, but excluding the Liquidity Loans) on the scheduled or original due
date with respect thereto; or (b) default in making any payment of any interest
on any such Indebtedness beyond the period of grace, if any, provided in the
instrument or agreement under which such Indebtedness was created; or
(c) default in the observance or performance of any other agreement or condition
relating to any such Indebtedness or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or beneficiary of such Indebtedness (or a trustee
or agent on behalf of such holder or beneficiary) to cause, with the giving of
notice if required, such Indebtedness to become due prior to its stated maturity
or (in the case of any such Indebtedness constituting a Guarantee Obligation) to
become payable; provided, that a default, event or condition described in clause
(a), (b) or (c) of this paragraph (iii) shall not at any time constitute a
Mandatory Liquidation Event unless, at such time, one or more defaults, events
or conditions of the type described in clauses (a), (b) and (c) of this
paragraph (iii) shall have occurred and be continuing with respect to
Indebtedness the outstanding Dollar Equivalent principal amount of which exceeds
in the aggregate $100,000,000;

 

(iv)                              Insolvency.  An Insolvency Event shall occur
with respect to BAFC, the Guarantor, any Designated Obligor or the Company;

 

(v)                                 Change of Control.  A Change of Control with
respect to the Guarantor shall occur;

 

(vi)                              Investment Company.  BAFC or the Guarantor
shall become an “investment company” within the meaning of the 1940 Act and
shall not be exempt from compliance with the 1940 Act;

 

(vii)                           Judgments Against BAFC.  One or more judgments
or decrees shall be entered against BAFC involving in the Dollar Equivalent
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $50,000 or more, and
all such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof;

 

(viii)                        Commercial Paper Payments.  Failure by BAFC to pay
or cause to be paid any amount in respect of Commercial Paper when due;

 

(ix)                              Certain Payments.  Failure by BAFC to pay or
cause to be paid (i) any of the fees described in Section 4.01 hereof when due
within three (3) Business Days from the date due; (ii) fees due under subsection
2.11(a) of the Letter of Credit Reimbursement Agreement or any other amounts due
under the Letter of Credit Reimbursement Agreement within three (3) Business
Days from the date due; (iii) any Liquidity Loan under subsection 3.01(f) and
Section 5.02

 

37

--------------------------------------------------------------------------------


 

hereof on the date due; or (iv) interest on any Liquidity Loan within three
(3) Business Days of the date such interest is due;

 

(x)                                 Representations.  Any representation or
warranty or other written statement made or deemed made by BAFC, the Company or
the Guarantor in this Agreement or in any other Transaction Document or in any
document entered into in connection herewith or therewith, shall prove to have
been incorrect when made in any material respect;

 

(xi)                              Covenants.  (a) Failure by BAFC, the Company
or the Guarantor to observe or perform any covenant or agreement contained in
subsections 5.05(g), 7.01(i) and 7.01(l) hereof (with respect to BAFC),
subsections 2.06(g) and 2.06(j)(i) and (ii) of the Pooling Agreement (with
respect to the Company) and subsections 8.1(c)(i) and (ii), 8.1(g)(i), 8.1(h),
8.1(i) and 8.2 of the Guaranty (with respect to the Guarantor); or (b) failure
by BAFC, the Company or the Guarantor to observe or perform any other covenant
or agreement contained herein or in any other Transaction Document to which it
is a party and not constituting a Mandatory Liquidation Event under any other
clause of this Article VIII and the continuance of such default for thirty (30)
days after the earlier of (x) the date on which a Responsible Officer of BAFC,
the Company or the Guarantor has knowledge of such failure and (y) BAFC, the
Company or the Guarantor receives written notice thereof from the Administrative
Agent;

 

(xii)                           Default Under Other Documents.  (a) A
Series 2000-1 Early Amortization Event or a Potential Series 2000-1 Early
Amortization Event shall have occurred and be continuing or (b) an Early
Amortization Event described in Section 7.01 of the Pooling Agreement (without
taking into account any Supplements) shall occur;

 

(xiii)                        Default under the Guaranty.  The Guarantor shall
default under the Guaranty or the Guaranty shall have become invalid or
ineffective or the Guarantor or any affiliate thereof shall challenge its
effectiveness;

 

(xiv)                       Judgments Against Guarantor and Designated
Obligors.  One or more judgments or decrees shall be entered against the
Guarantor or any of the Designated Obligors involving in the Dollar Equivalent
aggregate a liability (not paid or fully covered by insurance as to which the
relevant insurance company has acknowledged coverage) of $100,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within thirty (30) days from the entry thereof;

 

(xv)                          Effectiveness of Other Documents.  Any of the
Transaction Documents shall cease, for any reason, to be in full force and
effect, or the Company, the Servicer, the Guarantor, the Sellers or BAFC shall
so assert in writing; or

 

38

--------------------------------------------------------------------------------


 

(xvi)                       Other Cross-Defaults.  BLFC, BFE or any other
Investor Certificateholder that is an Affiliate of the Guarantor shall
(a) default in making any payment of any principal of any Indebtedness
(including any Guarantee Obligation, but excluding the Liquidity Loans) on the
scheduled or original due date with respect thereto; or (b) default in making
any payment of any interest on any such Indebtedness beyond the period of grace,
if any, provided in the instrument or agreement under which such Indebtedness
was created; or (c) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (a), (b) or (c) of this
paragraph (xvi) shall not at any time constitute a Mandatory Liquidation Event
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (a), (b) and (c) of this paragraph (xvi) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days.

 

SECTION 8.02                                      Mandatory CP Wind-Down
Events.  Upon the occurrence of any of the following events (each a “Mandatory
CP Wind-Down Event”), the remedies of Section 8.03(b) hereof shall apply:

 

(a)                                 Guarantor’s Adjusted Net Debt/Consolidated
Adjusted Capitalization Ratio.  The ratio of the Guarantor’s consolidated
Adjusted Net Debt to consolidated Adjusted Capitalization (each as calculated at
the end of each fiscal quarter of the Guarantor) is greater than 0.585:1.0; or

 

(b)                                 Guarantor’s EBITDA.  The Guarantor’s
consolidated Adjusted EBITDA (as calculated on a rolling four quarter basis) is
less than $400,000,000.

 

SECTION 8.03                                      Remedies.

 

(a)                                 At any time during the continuance of any
Mandatory Liquidation Event and so long as such Mandatory Liquidation Event
shall continue unremedied, the Administrative Agent, by written notice to BAFC,
the Series 2000-1 Rating Agencies, and the Depositary (with a copy to each
Placement Agent and the Collateral Agent), (i) shall instruct the Depositary not
to issue or deliver any additional Commercial Paper, and

 

39

--------------------------------------------------------------------------------


 

(ii) may, with the consent of the Majority Liquidity Banks, and shall, at the
written request of the Majority Liquidity Banks, (A) declare the principal of
and accrued interest in respect of the Liquidity Loan Notes to be, whereupon the
same shall become, forthwith due and payable without presentment, demand,
protest or further notice of any kind, all of which are hereby expressly waived
by BAFC, anything contained herein or in the Liquidity Loan Notes to the
contrary notwithstanding, and/or (B) subject to the immediately following
sentence declare the Aggregate Liquidity Commitment terminated, whereupon the
Aggregate Liquidity Commitment and the obligation of the Liquidity Banks to make
the Liquidity Loans hereunder shall terminate immediately and any accrued fees
or premiums shall forthwith become due and payable without any further notice of
any kind and/or (C) instruct BAFC to, and in such event BAFC shall, instruct the
Trustee to declare the principal of and accrued interest in respect of the
Purchased Loans to be due and payable (provided that, for the avoidance of
doubt, BAFC acknowledges and agrees that if it fails to give such instructions,
the Administrative Agent may do so on its behalf).  Notwithstanding the previous
sentence, upon the occurrence of a Mandatory Liquidation Event described in
subsection 8.01(iv) with respect to BAFC, the Guarantor or the Company or in
subsection 8.01(xii)(b), the Aggregate Liquidity Commitment shall terminate
automatically, and all amounts payable to the Liquidity Banks and the
Administrative Agent hereunder and under the Liquidity Loan Notes, whether for
principal, interest, fees, expenses or otherwise, shall automatically become
forthwith due and payable without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived.  Anything herein to the
contrary notwithstanding, no declaration or termination of the Aggregate
Liquidity Commitment pursuant to the foregoing provisions of this Article VIII
shall affect the obligation of the Liquidity Banks to make Liquidity Loans with
respect to Commercial Paper issued, authenticated and delivered by the
Depositary prior to receipt of instructions from the Administrative Agent to
cease issuing Commercial Paper as provided in subsection 2.01(a) hereof;
provided the conditions set forth in subsection 3.01(c) and Section 6.03 hereof
are satisfied at the time of the making of any such Liquidity Loan.

 

(b)                                 At any time during the continuance of a
Mandatory CP Wind-Down Event and so long as such Mandatory CP Wind-Down Event
shall continue unremedied, (i) the Administrative Agent shall, by written notice
to BAFC, the Series 2000-1 Rating Agencies, and the Depositary (with a copy to
each Placement Agent and the Collateral Agent), instruct the Depositary not to
issue or deliver any additional Commercial Paper and (ii) subject to the terms
and conditions herein (and provided that a Mandatory Liquidation Event shall not
have occurred which has not been waived by the Majority Liquidity Banks), the
Liquidity Banks shall make Liquidity Loans to BAFC on a revolving basis pursuant
to subsections 3.01(a)(i) and 3.01(a)(v) hereof.

 

40

--------------------------------------------------------------------------------


 

ARTICLE IX

 

REPRESENTATIONS AND WARRANTIES

 

In order to induce the Liquidity Banks to enter into this Agreement and to
provide the credit facility provided for herein, BAFC makes the following
representations and warranties to the Liquidity Banks:

 

SECTION 9.01                                      Corporate Existence.  BAFC is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware, has full corporate power and authority to own its
assets and to transact the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction in which its business or activities requires such qualification,
except where the failure to be so duly qualified could not reasonably be
expected to have a Material Adverse Effect.  BAFC has no subsidiaries.

 

SECTION 9.02                                      Corporate Power;
Authorization; Enforceable Obligation.  BAFC has the corporate power, authority
and legal right to execute, deliver and perform the Transaction Documents to
which it is a party and to borrow hereunder and has taken all necessary
corporate action to authorize the borrowings on the terms and conditions hereof
and the execution, delivery and performance of the Transaction Documents to
which it is a party.  No consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any Governmental Authority is required for the execution, delivery and
performance by BAFC of the Transaction Documents to which it is a party which
has not been obtained, made, given or accomplished.  This Agreement and the
other Transaction Documents, including the Liquidity Loan Notes, have been
executed and delivered by a duly authorized officer of BAFC, and each of the
Transaction Documents constitutes and, in the case of Commercial Paper, when
executed and issued in accordance with the provisions hereof and of the
Depositary Agreement, will constitute, a legal, valid and binding obligation of
BAFC enforceable against BAFC in accordance with its respective terms except
that the enforceability thereof may be subject to the effects of any applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect relating to creditors’ rights and by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

SECTION 9.03                                      No Legal Bar.  The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which BAFC is a party, the borrowings hereunder and the use of the proceeds
thereof will not violate any Requirement of Law or any Contractual Obligation of
BAFC and will not result in, or require, the creation or imposition of any Lien
(other than any Permitted Lien) on any of BAFC’s properties or revenues pursuant
to any Requirement of Law or any such Contractual Obligation.  No Requirement of
Law or Contractual Obligation applicable to BAFC could reasonably be expected to
have a Material Adverse Effect.

 

41

--------------------------------------------------------------------------------


 

SECTION 9.04                                      No Material Litigation.  No
litigation, investigation or administrative proceeding of or before any
arbitrator or Governmental Authority is pending nor, to BAFC’s knowledge,
threatened against BAFC or any of its assets (a) with respect to the Transaction
Documents or the Borrowings hereunder or (b) that could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 9.05                                      Security Interest.

 

(a)                                 (i) No effective financing statement listing
BAFC as debtor (other than any which may have been filed on behalf of the
Collateral Agent) covering any of the Assigned Collateral is on file in any
public office; (ii) at the date of each deposit of monies in each Collateral
Account, BAFC was, is or will then be the lawful owner of, and had, has or will
then have good title to, such monies, free and clear of all Liens except the
lien and security interest granted pursuant to the Security Agreement in favor
of the Collateral Agent; and (iii) BAFC is and will be the lawful owner of, and
has and will have good and marketable title to, all Assigned Collateral, free
and clear of all Liens except the lien and security interest granted pursuant to
the Security Agreement in favor of the Collateral Agent and Permitted Liens.

 

(b)                                 BAFC has not previously created any security
interest which remains in effect in the Assigned Collateral, any Collateral
Account or the funds deposited therein or any part thereof and will keep the
Assigned Collateral, each Collateral Account and the funds deposited therein and
every part thereof free and clear of all Liens except the lien and security
interest granted pursuant to the Security Agreement in favor of the Collateral
Agent and Permitted Liens.

 

(c)                                  The Security Agreement creates a valid Lien
on the Assigned Collateral in favor of the Secured Parties and such lien is
prior in right to any other Liens and is enforceable as such against creditors
of and purchasers from BAFC except to the extent foreclosure of such Lien may be
limited by applicable bankruptcy, insolvency, moratorium or other similar laws
affecting creditors’ rights generally.

 

SECTION 9.06                                      Commercial Paper; Investment
Company Act.  The qualification of an indenture with respect to Commercial Paper
under the Trust Indenture Act of 1939, as amended, is not required in connection
with the offer, issuance, sale or delivery of Commercial Paper.  BAFC is not an
“investment company”, or a company “controlled” by an “investment company”
within the meaning of the 1940 Act.

 

SECTION 9.07                                      Securities Act.  The offer,
issuance, sale or delivery of the Commercial Paper in accordance with the terms
hereof and the Depositary Agreement will constitute exempted transactions under
the Securities Act, and registration of the Commercial Paper under the
Securities Act will not be required in connection with any such offer, issuance,
sale or delivery of the Commercial Paper.

 

42

--------------------------------------------------------------------------------


 

SECTION 9.08                                      Accuracy of Information.  All
Monthly Settlement Statements, Daily Reports, financial statements, records, and
other information furnished by or on behalf of BAFC, the Servicer or the
Guarantor to the Administrative Agent or any Liquidity Bank hereunder shall be
accurate in all material respects as of their respective date.

 

SECTION 9.09                                      Taxes and ERISA Liability. 
BAFC has filed or caused to be filed all federal, state and other material tax
returns that are required to be filed and has paid all taxes shown to be due and
payable on said returns or on any assessments made against it or any of its
property and all other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any taxes, fees or other
charges the amount or validity of which are currently being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of BAFC).  No tax Lien
(other than any Permitted Lien) has been filed, and, to the knowledge of BAFC,
no claim is being asserted, with respect to any such tax, fee or other charge. 
BAFC has no ERISA plan liability and is not subject to the requirements of
ERISA.

 

SECTION 9.10                                      Federal Regulations.  No part
of the proceeds of any Liquidity Loans will be used for “buying” or “carrying”
any “margin stock” within the respective meanings of each of the quoted terms
under Regulation U as now and from time to time hereafter in effect or for any
purpose that violates the provisions of the applicable margin regulations of the
Board.  If requested by any Liquidity Bank or the Administrative Agent, BAFC
will furnish to the Administrative Agent and each Liquidity Bank a statement to
the foregoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

SECTION 9.11                                      No Change.  Since December 31,
2013, there has been no development or event that has had or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 9.12                                                             
Solvency.  BAFC is, and after giving effect to the incurrence of all
Indebtedness and obligations being incurred in connection herewith will be and
will continue to be, Solvent.

 

SECTION 9.13                                                             
Sanctions.

 

(a)                                       BAFC is, to the extent applicable, in
compliance with Sanctions.

 

(b)                                       BAFC is not, and no director or senior
officer of BAFC is, any of the following:

 

(i)                                     a Restricted Person;

 

(ii)                                  a Person owned 50% or more or controlled
by, or acting on behalf of, any Restricted Person; or

 

43

--------------------------------------------------------------------------------


 

(iii)                               a Person that commits, threatens or
conspires to commit or support “terrorism” as defined in the Executive Order.

 

ARTICLE X

 

THE ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS

 

SECTION 10.01                               Appointment of the Administrative
Agent.  Each Liquidity Bank hereby irrevocably appoints JPMorgan Chase Bank,
N.A. as its Administrative Agent hereunder, under the Guaranty, under the Letter
of Credit Reimbursement Agreement, under the Letter of Credit and under the
Security Agreement and hereby authorizes the Administrative Agent to take such
action on its behalf to execute, deliver and perform such documents on its
behalf, and to exercise such rights, remedies, powers and privileges hereunder
or thereunder as are specifically authorized to be exercised by the
Administrative Agent by the terms hereof or thereof, together with such rights,
remedies, powers and privileges as are reasonably incidental thereto.  The
Administrative Agent may execute any of its duties hereunder and under the
Security Agreement by or through agents or employees, and the Administrative
Agent shall not be responsible for the negligence or misconduct of any such
agents or employees selected by it with reasonable care.  The relationship
between the Administrative Agent and each Liquidity Bank is that of agent and
principal only, and nothing herein shall be deemed to constitute or appoint the
Administrative Agent a trustee or fiduciary for any Liquidity Bank or impose on
the Administrative Agent any obligations other than those for which express
provision is made herein, under the Guaranty, under the Letter of Credit
Reimbursement Agreement, under the Letter of Credit or in the Security
Agreement.  Upon receipt, the Administrative Agent will forward to each
Liquidity Bank (a) an executed copy of the Transaction Documents, (b) a copy of
each Monthly Settlement Statement and Daily Report, and (c) a copy of each
financial statement, accountant’s certification and officer’s certificate
specified in Section 7.01 hereof and in Section 8.1 of the Guaranty.

 

The Administrative Agent shall not have any duty to exercise any right, power,
remedy or privilege granted to it hereby or thereby, or to take any affirmative
action or exercise any discretion hereunder or thereunder, including, without
limitation, the right of the Administrative Agent to instruct the Depositary not
to issue or deliver Commercial Paper under the provisions of subsection
2.01(a) hereof and the Depositary Agreement, unless directed to do so by all the
Liquidity Banks or the Majority Liquidity Banks, as applicable (and shall be
fully protected in acting or refraining from acting pursuant to such directions
which shall be binding upon the Liquidity Banks), shall not, without the prior
approval of all the Liquidity Banks consent to any reduction of the Letter of
Credit Commitment pursuant to Section 2.01(d)(i) of the Letter of Credit
Reimbursement Agreement, and shall not, without the prior approval of all the
Liquidity Banks or the Majority Liquidity Banks, as applicable, consent to any
material departure by BAFC or the Depositary from the terms hereof or thereof,
waive any default on the part of any such party under any such agreement or
instrument or amend, modify, supplement or terminate, or agree to any surrender
of, any such agreement or instrument; provided, that the foregoing limitation on
the authority of the Administrative Agent is for the benefit of the

 

44

--------------------------------------------------------------------------------


 

Liquidity Banks and shall not impose any obligation on BAFC to investigate or
inquire into the authority of the Administrative Agent in any circumstances, and
BAFC shall be fully protected in carrying out any request, direction or
instruction made or given to BAFC by the Administrative Agent in the exercise of
any right, power, remedy or privilege granted to the Administrative Agent hereby
or by the terms of any other Transaction Document, receiving or acting upon any
consent or waiver granted to BAFC hereunder or thereunder by the Administrative
Agent, or entering into any amendment or modification of, or supplement to, this
Agreement or any other Transaction Document, and BAFC shall not be subject to
the claims of any Liquidity Bank by reason of the lack of authority of the
Administrative Agent to take any such action nor shall the lack of authority on
the part of the Administrative Agent in any circumstance give rise to any claim
on the part of BAFC against any Liquidity Bank; and provided, further, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, or applicable law.

 

Neither the Administrative Agent nor any Liquidity Bank, nor any of its or their
respective directors, officers, agents or employees, shall be liable to any
person or entity, including without limitation, the Administrative Agent, any
Liquidity Bank, or any Program Party, as the case may be, for any action taken
or omitted to be taken by it or them hereunder, under any other Transaction
Document, or in connection herewith or therewith, except for any liability
determined, in a final and non-appealable judgment of a court of competent
jurisdiction to have resulted from the Administrative Agent’s or such Liquidity
Bank’s own gross negligence or willful misconduct; nor shall the Administrative
Agent or any Liquidity Bank be responsible to the Administrative Agent or any
other Liquidity Bank, as the case may be, for the validity, effectiveness,
value, sufficiency or enforceability against any Program Party, of any
Transaction Document or other document furnished pursuant hereto or thereto or
in connection herewith or therewith.  The Administrative Agent shall not be
liable under this Agreement to BAFC or the Guarantor or their respective
directors, officers, agents, employees or members, or any Secured Party or its
directors, officers, agents, employees or stockholders for indirect, special,
punitive, incidental or consequential loss or damage of any kind whatsoever,
including, without limitation, lost profits.  Without limitation of the
generality of the foregoing, the Administrative Agent: (i) may consult with
legal counsel (including counsel for BAFC), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with or in reliance upon
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Liquidity Bank and shall not be responsible to any
Liquidity Bank for any statements, warranties or representations made in or in
connection with this Agreement, any other Transaction Document or any other
document furnished pursuant hereto or thereto or in connection herewith or
therewith; (iii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, any other Transaction Document or any other document furnished
pursuant hereto or thereto or in connection herewith or therewith, on the part
of any party hereto or thereto or to inspect the property (including the books
and records) of BAFC, the Guarantor or any other Program Party; (iv) shall not
be responsible to any Liquidity Bank for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of

 

45

--------------------------------------------------------------------------------


 

this Agreement, any other Transaction Document or any other instrument or
document furnished pursuant hereto or thereto; (v) shall incur no liability
under or in respect of this Agreement, any other Transaction Document or any
other document furnished pursuant hereto or thereto or in connection herewith or
therewith, by acting upon or relying upon any notice, consent, certificate or
other instrument or writing or telephonic instruction, or notices to the extent
authorized herein or therein believed by it to be genuine and sent by the proper
party or parties; and (vi) may deem and treat the payee of any Liquidity Loan
Note as the owner thereof for all purposes hereof unless and until a notice of
the assignment or transfer thereof satisfactory to the Administrative Agent
signed by such payee shall have been filed with the Administrative Agent.

 

Each Liquidity Bank hereby represents that it has, independently and without
reliance on the Administrative Agent or any other Liquidity Bank, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of the financial risks and other risks involved in the transactions
contemplated hereunder and under the Transaction Documents and of the financial
condition and affairs of BAFC, the Guarantor and the other Program Parties, and
the adequacy of the security granted to the Liquidity Banks under the Security
Agreement and its own decision to enter into this Agreement and the Security
Agreement and the transactions contemplated hereby and thereby and agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Liquidity Bank, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own appraisals and decisions
in taking or not taking action under this Agreement or the Security Agreement. 
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by BAFC, the Guarantor or any other Program Party of
this Agreement, the other Transaction Documents or any other document referred
to or provided for herein or therein or to make inquiry of, or to inspect the
properties or books of BAFC, the Guarantor or other Program Parties.  Except for
notices, reports and other documents and information expressly required to be
furnished to the Liquidity Banks by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Liquidity Bank with any credit or other information concerning BAFC, the
Guarantor or other Program Parties which may come into the possession of the
Administrative Agent.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Series 2000-1 Early Amortization Event, Potential Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event or Mandatory Liquidation
Event unless the Administrative Agent has received written notice from a
Liquidity Bank, the Servicer, the Company, the Guarantor or BAFC referring to
this Agreement, describing such Series 2000-1 Early Amortization Event,
Potential Series 2000-1 Early Amortization Event, Mandatory CP Wind-Down Event
or Mandatory Liquidation Event and stating that such notice is a “Notice of
Series 2000-1 Early Amortization Event,” “Notice of Potential Series 2000-1
Early Amortization Event,” “Notice of Mandatory CP Wind-Down Event” or “Notice
of Mandatory Liquidation Event,” as the case may be.  In the event that the
Administrative Agent receives such a notice of the occurrence of a Series 2000-1
Early Amortization Event, Mandatory CP Wind-Down Event, Potential Series 2000-1
Early Amortization Event or Mandatory Liquidation Event, the Administrative
Agent shall promptly give notice thereof to the Liquidity Banks.  The

 

46

--------------------------------------------------------------------------------


 

Administrative Agent shall take such action with respect to such Series 2000-1
Early Amortization Event, Potential Series 2000-1 Early Amortization Event or
Mandatory Liquidation Event as shall be reasonably directed by the Majority
Liquidity Banks; provided that, if the Administrative Agent has not yet received
such directions from the Majority Liquidity Banks after using reasonable efforts
to receive such directions, the Administrative Agent may (but shall not be
obligated to) take such action or refrain from taking such action, with respect
to such Series 2000-1 Early Amortization Event, Potential Series 2000-1 Early
Amortization Event or Mandatory Liquidation Event as it shall deem advisable in
the best interests of the Liquidity Banks.

 

Each Liquidity Bank hereby agrees, in the ratio that such Liquidity Bank’s
Percentage of the Aggregate Liquidity Commitment hereunder bears to the
Aggregate Liquidity Commitment, to indemnify and hold harmless the
Administrative Agent and its directors, officers, agents and employees, from and
against any and all losses, liabilities (including liabilities for penalties),
actions, suits, judgments, demands, damages, settlements, costs and expenses of
any kind whatsoever (including, without limitation, fees and expenses of
attorneys, accountants and experts) incurred or suffered by the Administrative
Agent in its capacity as Administrative Agent hereunder as a result of any
action taken or omitted to be taken by the Administrative Agent in such capacity
or otherwise incurred or suffered by, made upon, or assessed against the
Administrative Agent in such capacity; provided, that no Liquidity Bank shall be
liable for any portion of any such losses, liabilities (including liabilities
for penalties), actions, suits, judgments, demands, damages, settlements, costs
or expenses determined, in the final and non-appealable judgment of a court of
competent jurisdiction, to be attributable to gross negligence or willful
misconduct on the part of the Administrative Agent.  Without limiting the
generality of the foregoing, each Liquidity Bank hereby agrees, in the ratio
aforesaid, to reimburse the Administrative Agent promptly following its demand
for any out-of-pocket expenses (including, without limitation, attorneys’ fees
and expenses) incurred by the Administrative Agent or its directors, officers,
agents and employees hereunder or under the Security Agreement, and not promptly
reimbursed to the Administrative Agent by BAFC.  Each Liquidity Bank’s
obligations under this paragraph shall survive the termination of this Agreement
and the discharge of BAFC’s obligations hereunder.

 

The Administrative Agent shall be entitled to rely on any communication,
instrument, paper or other document believed by it to be genuine and correct and
to have been signed or sent by the proper Person or Persons.  With respect to
its share of liability under this Agreement, JPMorgan Chase or any successor
agent, if a Liquidity Bank, shall have the same rights, power, remedies and
privileges as any other Liquidity Bank and may exercise the same as though it
were not the administrative agent of the Liquidity Banks hereunder.

 

SECTION 10.02                               Resignation of the Administrative
Agent.  The Administrative Agent may, at any time upon at least forty-five (45)
days’ prior written notice to BAFC, the Servicer, the Guarantor, the Collateral
Agent, the Letter of Credit Agent, the Liquidity Banks and the Depositary, and
the Administrative Agent will at the direction of the Majority Liquidity Banks,
resign as Administrative Agent; provided, however, that, in either case, the
resignation of

 

47

--------------------------------------------------------------------------------


 

the Administrative Agent shall not be effective until the Majority Liquidity
Banks shall have agreed to the appointment of another Liquidity Bank to perform
the duties of the Administrative Agent hereunder, such replacement shall have
accepted such appointment and the Letter of Credit Agent shall have delivered to
the successor Administrative Agent, in exchange for the outstanding Letter of
Credit held by the predecessor Administrative Agent, a substitute Letter of
Credit in accordance with the terms of Section 2.01(b) of the Letter of Credit
Reimbursement Agreement and the Letter of Credit.  In the event of such
resignation, the Majority Liquidity Banks shall as promptly as practicable
appoint a successor agent to replace the Administrative Agent; provided that
such successor agent shall be a Liquidity Bank under this Agreement.  If the
Majority Liquidity Banks have not appointed a successor agent within forty-five
(45) days of the Administrative Agent’s resignation notice, the resigning
Administrative Agent shall appoint a successor.  Notwithstanding the resignation
of the Administrative Agent hereunder, the provisions of Section 10.01 hereof
shall continue to inure to the benefit of the Administrative Agent in respect of
any action taken or omitted to be taken by the Administrative Agent in its
capacity as such while it was such under this Agreement.

 

SECTION 10.03                               Obligations Several.  The
obligations of the Liquidity Banks hereunder are several, and neither the
Administrative Agent nor any Liquidity Bank shall be responsible for the
obligation of any other Liquidity Bank hereunder, nor will the failure of any
Liquidity Bank to perform any of its obligations hereunder relieve the
Administrative Agent or any other Liquidity Bank from the performance of its
obligations hereunder.  Nothing contained in this Agreement, and no actions
taken by the Liquidity Banks or the Administrative Agent pursuant hereto or in
connection with the Liquidity Commitment shall be deemed to constitute the
Liquidity Banks, together or with the Administrative Agent, a partnership,
association, joint venture or other entity.

 

SECTION 10.04                               Multiple Capacities.  JPMorgan Chase
is serving in the following capacities for the benefit of BAFC:  Administrative
Agent and a Liquidity Bank.  The Liquidity Banks agree that with respect to the
obligations of the Liquidity Banks to lend under the Liquidity Agreement, the
Liquidity Loans made by the Liquidity Banks and the Liquidity Loan Notes issued
to such Liquidity Banks, and with respect to the obligations of JPMorgan Chase
as Administrative Agent, JPMorgan Chase shall have the same rights and powers
under any Transaction Document as any other Program Party, and may exercise the
same as though it were not performing such duties specified herein and therein;
and the terms “Liquidity Banks,” “Majority Liquidity Banks,” “holders of
Liquidity Loans Notes,” or any similar terms shall, unless the context clearly
otherwise indicates, include JPMorgan Chase in its individual capacity. 
JPMorgan Chase may accept deposits from, lend money to, and generally engage in
any kind of banking, trust or other business with any Program Party or any of
their Affiliates as if it were not performing the duties specified herein, and
may accept fees and other consideration from any Program Party or any of their
Affiliates for services in connection with any Transaction Document and
otherwise without having to account for the same to any other Program Party. 
The Liquidity Banks expressly waive any conflict of interest or any similar
claims against JPMorgan Chase arising solely out of such multiple roles of
JPMorgan Chase.  JPMorgan Chase, as a Liquidity Bank and the Administrative
Agent, shall have the same rights, powers, remedies

 

48

--------------------------------------------------------------------------------


 

and privileges as any Program Party and may exercise the same as though it were
not acting in multiple capacities in connection with the Transaction Documents.

 

SECTION 10.05                               Agent Communications.  The
Administrative Agent shall provide to each Liquidity Bank a copy of each
material report, certificate, statement or other communication required to be
delivered to it under the Transaction Documents and which has not been delivered
to the Liquidity Banks; provided, that posting by the Administrative Agent to
Intralinks or to a similar electronic distribution location shall satisfy the
requirements of this Section.

 

SECTION 10.06                               Documentation Agents, Lead Arranger
and Bookrunner.  Neither the Documentation Agents, the Lead Arranger nor the
Bookrunner shall have any duties or responsibilities hereunder in its capacity
as such.  Neither the Documentation Agents, the Lead Arrangers nor the
Bookrunners shall have or be deemed to have any fiduciary relationship with any
Liquidity Bank.

 

ARTICLE XI

 

MISCELLANEOUS

 

SECTION 11.01                               Computations.  All computations of
interest and fees hereunder and under each Liquidity Loan Note shall be made on
the basis of the actual number of days elapsed over a year of 360 (or with
respect to the computation of interest on Prime Rate Liquidity Loans, 365 or
366, as the case may be) days.

 

SECTION 11.02                               Exercise of Rights.  No failure or
delay on the part of the Administrative Agent or any Liquidity Bank to exercise
any right, power or privilege under this Agreement and no course of dealing
between BAFC and the Administrative Agent or any Liquidity Bank shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege under this Agreement preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The rights and remedies
herein expressly provided are cumulative and except to the extent limited under
this Agreement not exclusive of any rights or remedies which the Administrative
Agent or any Liquidity Bank would otherwise have pursuant to law or equity.  No
notice to or demand on any party in any case shall entitle such party to any
other or further notice or demand in similar or other circumstances, or
constitute a waiver of the right of the other party to any other or further
action in any circumstances without notice or demand.

 

SECTION 11.03                               Amendment and Waiver.  (a) Any
provision of any Commercial Paper Program Document to which neither the
Administrative Agent nor the Liquidity Banks are parties, may be amended,
waived, supplemented, restated, discharged or terminated (i) to cure any
ambiguity, (ii) to correct any defective provisions or (iii) to add any other
provisions with respect to matters or questions arising thereunder, which
provisions shall not be inconsistent with any other provisions thereof, without
the consent of the Administrative Agent or the Liquidity Banks; provided such
amendment, waiver, supplement or restatement,

 

49

--------------------------------------------------------------------------------


 

does not affect BAFC’s ability to perform its obligations hereunder in any
material adverse respect; and provided, further, that the Administrative Agent
shall have received prior notice thereof together with copies of any
documentation related thereto.  Any other amendment, waiver, supplement or
restatement of a provision of a Commercial Paper Program Document (including any
exhibit thereto) shall require the written consent of the Administrative Agent
(acting at the direction of the Majority Liquidity Banks), the Letter of Credit
Agent and BAFC; provided that any such amendment relating to the extension of
the L/C Expiration Date may be made with the prior written consent of the
Administrative Agent, but without the consent of the Liquidity Banks; provided
further, that no such amendment of (a) this Section 11.03, or (b) the definition
of Majority Liquidity Banks may be made without the prior written consent of the
Administrative Agent acting at the direction of all the Liquidity Banks;
provided further, that no change relating to (w) any provision requiring the
ratable funding of Liquidity Loans or the ratable sharing of payments or
setoffs, (x) increasing the amount of the Aggregate Liquidity Commitment or any
Liquidity Bank’s Liquidity Commitment or decreasing the principal amount of any
Liquidity Loan, (y) reducing any fees or commissions with respect to, or
reducing the interest rates of any Liquidity Loans, or (z) the extension of the
Liquidity Commitment Expiration Date, may be made without the prior written
consent of all the Liquidity Banks adversely affected by such change; provided
further, that any provisions relating to release of the Assigned Collateral, any
change with respect to the amount of the Letter of Credit Commitment (other than
as permitted by Section 2.01(e) of the Letter of Credit Reimbursement Agreement)
or forgiveness of debt, may only be amended, waived, supplemented or restated
with the written consent of BAFC and all the Secured Parties, with the exception
of the Commercial Paper Holders; and provided further, that the amount of any
Liquidity Bank’s Liquidity Commitment shall not be changed without the consent
of such affected Liquidity Bank.  Notwithstanding the preceding sentence of this
Section 11.03, any provision of any Commercial Paper Program Document which by
its terms requires the written consent of all (or a specified Percentage of) the
Liquidity Banks, shall not be amended, waived, supplemented or restated without
the prior written consent of all (or such specified Percentage of) such
Liquidity Banks.

 

(b)                                 Any provision of any other Transaction
Document (other than any Commercial Paper Program Document) may be amended,
waived, supplemented, restated, discharged or terminated with ten (10) Business
Days’ prior written notice to the Administrative Agent, but without the consent
of the Administrative Agent or the Liquidity Banks; provided such amendment,
waiver, supplement or restatement does not (i) render the Series 2000-1 VFC
Certificate subordinate in payment to any other Series under the Trust or
otherwise adversely discriminate against the Series 2000-1 VFC Certificate
relative to any other Series under the Trust, (ii) reduce in any manner the
amount of, or delay the timing of, distributions which are required to be made
on or in respect of the Series 2000-1 VFC Certificate, (iii) change the
definition of, the manner of calculating, or in any way the amount of, the
interest of BAFC in the assets of the Trust, (iv) change the definitions of
“Eligible Loan”, “Eligible Obligor”, “Series 2000-1 Allocated Loan Amount”,
“Series 2000-1 Invested Amount” or “Series 2000-1 Target Loan Amount” or, to the
extent used in such definitions, other defined terms used in such definitions,
(v) result in a Mandatory Liquidation Event, (vi) amend Section 15 or 17 of the
Guaranty, (vii) release the Guarantor, (viii) change any provision of the
Guaranty (other than as

 

50

--------------------------------------------------------------------------------


 

described in clause (vi) or (vii) above) which adversely affects the rights or
interest of the Liquidity Banks under the Guaranty in any material respect,
(ix) change the ability of the Trustee to declare the Purchased Loans to be
immediately due and payable or the ability of the Administrative Agent or the
Majority Liquidity Banks to directly or indirectly require the Trustee to do so,
(x) increase the Series 2000-1 Maximum Invested Amount, or (xi) effect any
amendment that would cause or permit (A) the Series 2000-1 Invested Amount to
exceed the Series 2000-1 Maximum Invested Amount, (B) the Series 2000-1 Target
Loan Amount to exceed the Series 2000-1 Allocated Loan Amount or (C) the Credits
Outstanding to exceed the Aggregate Available Liquidity Commitment.  Any
amendment, waiver, supplement or restatement of a provision of a Transaction
Document (including any exhibit thereto) of the type described in (x) clauses
(i), (ii), (iii), (iv), (v), (viii), (ix), (x) or (xi) in the proviso above
shall require the written consent of the Administrative Agent acting at the
direction of the Majority Liquidity Banks, (y) clause (vi) above shall require
the written consent of the Administrative Agent acting at the direction of all
the Liquidity Banks, and (z) clause (vii) above shall require the written
consent of all the Secured Parties, with the exception of the Commercial Paper
Holders.  Notwithstanding the foregoing, the Administrative Agent shall not be
bound by any amendment, waiver, supplement or restatement of the Transaction
Documents which affects the rights or duties of the Administrative Agent under
any of the Transaction Documents unless the Administrative Agent shall have
given its prior written consent thereto.  BAFC shall send written notice of any
change to any Transaction Document to each Series 2000-1 Rating Agency.  The
Servicer shall provide a copy of any change to the Transaction Documents or the
form of Loan Documents to the Administrative Agent.  No change to any
Transaction Document (other than the Loan Documents) will become effective until
(i) prior written notice is given to the Series 2000-1 Rating Agencies and
(ii) if such amendment is material, the Rating Agency Condition is satisfied
with respect to the Commercial Paper issued by BAFC.

 

(c)                                  Notwithstanding Sections 11.03(a) and (b),
the Liquidity Commitments and Percentages of any Defaulting Liquidity Bank that
is not a Performing Liquidity Bank shall be disregarded for all purposes of any
determination of whether the Majority Liquidity Banks have taken or may take any
action hereunder (including any consent to any amendment or waiver pursuant to
Sections 11.03(a) and (b)), provided that any waiver, amendment or modification
requiring the consent of all Liquidity Banks or each affected Liquidity Bank
shall require the consent of such Defaulting Liquidity Bank.

 

SECTION 11.04                               Expenses and Indemnification.

 

(a)                                 BAFC shall pay all reasonable out-of-pocket
costs and expenses of the Administrative Agent incurred in connection with the
preparation, execution, delivery, syndication, amendment, modification and
waiver of, and of the Administrative Agent and each Liquidity Bank in connection
with the enforcement of and preservation of rights under, this Agreement, the
other Transaction Documents and the making and repayment of the Liquidity Loans,
including the fees and out-of-pocket expenses of counsel to the Administrative
Agent and, if applicable, the Liquidity Banks; and shall reimburse the
Administrative Agent for the reasonable fees and out-of-pocket expenses

 

51

--------------------------------------------------------------------------------


 

of counsel and other third party providers of services to the Administrative
Agent in connection with any amendments, supplements or waivers to this
Agreement.

 

(b)                                 BAFC agrees to indemnify and hold harmless
the Administrative Agent and each Liquidity Bank and each director, officer,
employee, affiliate or agent thereof (each, an “Indemnified Party”) from and
against any and all claims, losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs and expenses
(including, without limitation, reasonable attorneys’ fees and expenses)
whatsoever which such Indemnified Party may incur (or which may be claimed
against such Indemnified Party) by reason of or in connection with the
Transaction Documents or any transactions contemplated thereby, except to the
extent that any such claims, losses, liabilities (including liabilities for
penalties), actions, suits, judgments, demands, damages, costs or expenses are
determined, in a final and non-appealable judgment of a court of competent
jurisdiction, to result from the willful misconduct or gross negligence of such
Indemnified Party.  The foregoing indemnity shall include any claims, losses,
liabilities, (including liabilities for penalties) actions, suits, judgments,
demands, damages, costs or expenses to which the Administrative Agent or the
Liquidity Banks may become subject under the Securities Act, the Securities
Exchange Act of 1934, as amended, or other federal or state law or regulation
arising out of or based upon any untrue statement or alleged untrue statement of
a material fact in any private placement memorandum, offering memorandum or
other material provided to investors and prospective investors in connection
with offers and sales of the Commercial Paper or any amendments thereof or
supplements thereto or arising out of, or based upon, the omission or the
alleged omission to state a material fact necessary to make the statements in
such private placement memorandum, offering memorandum or other material, or any
amendment thereof or supplement thereto, in light of the circumstances in which
they were made, not misleading, provided, however, that BAFC will not be liable
in any such case to the extent that any such losses, liabilities (including
liabilities for penalties), actions, suits, judgments, demands, damages, costs
or expenses arise out of or are based upon any untrue statement or alleged
untrue statement of a material fact made therein in conformity with written
information furnished to BAFC by or on behalf of such Indemnified Party
specifically for use in connection with the preparation thereof.  Payment of
indemnification obligations by BAFC is to be made from available moneys in
accordance with and subject to Articles 5 and 6 of the Security Agreement.  For
the avoidance of doubt, no Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby, except to the
extent that any such damages are determined in a final and non-appealable
judgment of a court of competent jurisdiction, to result from the willful
misconduct or gross negligence of such Indemnified Party.  Notwithstanding the
foregoing, and for the avoidance of doubt, this Section 11.04 shall not apply
with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from a non-Tax claim.

 

52

--------------------------------------------------------------------------------


 

(c)                                  All obligations provided for in this
Section 11.04 shall survive any termination of this Agreement.

 

SECTION 11.05                               Successors and Assigns.

 

(a)                                 This Agreement shall bind, and the benefits
hereof shall inure to, BAFC, the Administrative Agent, the Liquidity Banks and
their respective successors and assigns; provided that (i) BAFC may not transfer
or assign any or all of its rights and obligations hereunder without the prior
written consent of the Guarantor, the Administrative Agent and all of the
Liquidity Banks and (ii) any attempted assignment or transfer by BAFC without
such consent shall be null and void; provided further, that no Liquidity Bank
shall assign any of its rights and obligations hereunder, including its rights
under the Liquidity Loan Note, to any Person unless (i) the prior written
consent of the Administrative Agent and, prior to a Mandatory Liquidation Event,
the Guarantor (which shall not be unreasonably withheld and shall be deemed to
have been given if BAFC has not responded to a proposed assignment within ten
(10) Business Days following its receipt of notice of such proposed assignment),
shall have been obtained, unless such assignment is made to an Affiliate of the
Liquidity Bank or another Liquidity Bank in which case only the consent of the
Administrative Agent shall be required (such consent not to be unreasonably
withheld) or to an Approved Fund; (ii) prior to the effective date of such
assignment, such Person executes and delivers to BAFC the Assignment and
Assumption Agreement substantially in the form of Exhibit B hereto (each an
“Assignment and Assumption Agreement”) to the effect that such Person agrees to
be bound by the provisions of this Agreement (including the agreement set forth
in Sections 11.12 and 11.17 hereof); (iii) such Liquidity Bank assigns an amount
equal to no less than $5,000,000 (or such Liquidity Bank’s entire Liquidity
Commitment if less than $5,000,000) to the assignee; (iv) BAFC obtains a letter
from each Series 2000-1 Rating Agency then rating the Commercial Paper to the
effect that the assignment will not result in the downgrading or withdrawal of
the rating assigned to the Commercial Paper; and (v) such Person delivers to
BAFC and the Administrative Agent the forms described in Sections 4.06(e) and
(f) (x) on or prior to execution of any such assignment and (y) upon the
occurrence of any event which would require the amendment or resubmission of any
such form previously provided hereunder; provided further that no Liquidity Bank
shall assign any of its rights and obligations hereunder, to BAFC or any of its
Affiliates or a natural person.  Notwithstanding any such assignment, (i) the
Depositary shall have no obligation to communicate with any such assignee when
requesting a Liquidity Loan hereunder but shall communicate any such request to
the Administrative Agent as if such assignment had not been made and (ii) all
payments hereunder shall be made directly to the Administrative Agent as if no
such assignment had occurred.

 

(b)                                 Notwithstanding the foregoing and subject to
subsection 11.05(c) below, each Liquidity Bank may at any time grant
participations in, or otherwise transfer to, any other financial institution (a
“Participant”) any Liquidity Loan or Liquidity Loans.  In connection with any
such transfer, each such Liquidity Bank, at its sole discretion,

 

53

--------------------------------------------------------------------------------


 

shall be entitled to distribute to any Participant or potential Participant any
information furnished to such Liquidity Bank pursuant to this Agreement provided
the requirements of Section 11.18 hereof are met.  Each Liquidity Bank hereby
acknowledges and agrees that any such disposition will not alter or affect such
Liquidity Bank’s direct obligations to BAFC hereunder, and that BAFC shall have
no obligation to have any communication or relationship with any Participant in
order to enforce such obligation of any such Liquidity Bank to BAFC hereunder. 
Notwithstanding the foregoing sentence, it is understood and agreed that any
Liquidity Bank may enter into a participation agreement with a Participant that
may provide that such Liquidity Bank will not agree to any amendment,
supplement, modification or waiver described in the second proviso to the second
sentence of Section 11.03 or related to forgiveness of debt without the consent
of such Participant.  Each Liquidity Bank shall promptly notify BAFC in writing
of the identity and interest of each Participant upon any such disposition.  The
provisions of Section 4.05, Section 4.06 and Section 11.12 hereof shall apply to
any direct or indirect Participant provided that no Participant shall be
entitled to receive any greater amount pursuant to any such Section than the
transferor Liquidity Bank would have been entitled to receive in respect of the
amount of the participation transferred by such transferor Liquidity Bank to
such Participant had no such transfer occurred, except to the extent such
entitlement to receive a greater payment results from a Change In Law made
subsequent to the date hereof that occurs after the Participant acquired the
applicable participation, provided further that no Participant shall be entitled
to the benefits of Section 4.06 unless such Participant complies with Sections
4.06 (including the requirements under Sections 4.06(e), 4.06(f) and 4.06(g) (it
being understood that the documentation required under Sections 4.06(e),
4.06(f) and 4.06(g) shall be delivered to the participating Liquidity Bank))  as
if it were a Liquidity Bank.  Each Liquidity Bank that sells a participation
shall, acting as a non-fiduciary agent on behalf of BAFC, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Liquidity
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Liquidity Bank shall have any obligation to disclose all or any
portion of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Liquidity Commitments or Liquidity Loans or its other obligations under any
Transaction Document) except to the extent that such disclosure is necessary to
establish that such Liquidity Commitment or Liquidity Loan or other obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive, in
the absence of manifest error, and such Liquidity Bank, the Administrative Agent
and each party to this Agreement shall treat each person whose name is recorded
in the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.

 

(c)                                  With respect to any assignment or
participation pursuant to this Section 11.05, the Liquidity Banks shall not be
permitted to distribute any documents or other information to any potential
assignee, Participant, or any Person with whom such

 

54

--------------------------------------------------------------------------------


 

Liquidity Bank enters into a securitization, hedge transaction or otherwise in
relation to any transaction in which payments are made by reference to this
Agreement or to any obligor under this Agreement (such Person, an “Other
Person”), unless each such assignee, Participant or Other Person shall first
agree in writing that such documents and other information are accepted by it in
accordance with the provisions of Section 11.18 hereof.

 

(d)                                 For avoidance of doubt, the parties to this
Agreement acknowledge that the provisions of this subsection concerning
assignments of the Liquidity Loans and Liquidity Loan Notes relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including, without limitation, any pledge or
assignment by a Liquidity Bank of any Liquidity Loan Note or any part of the
Liquidity Loans to any Federal Reserve Bank or any other central bank in
accordance with applicable law; provided that any sale or foreclosure of any
assignment for security shall be subject to the other provisions of this
subsection relating to absolute assignments.

 

(e)                                  Notwithstanding anything to the contrary
contained herein, any Liquidity Bank (a “Granting Bank”) may grant to a special
purpose funding vehicle (a “SPC”), identified as such in writing from time to
time by the Granting Bank to the Administrative Agent and BAFC, the option to
provide to BAFC or the Depositary in accordance with Section 3.01 all or any
part of any Liquidity Loan that such Granting Bank would otherwise be obligated
to make to BAFC or the Depositary pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any
Liquidity Loan, (ii) if an SPC elects not to exercise such option or otherwise
fails to provide all or any part of such Liquidity Loan, the Granting Bank shall
be obligated to make such Liquidity Loan pursuant to the terms hereof.  The
making of a Liquidity Loan by an SPC hereunder shall utilize the Liquidity
Commitment of the Granting Bank to the same extent, and as if, such Liquidity
Loan were made by such Granting Bank.  Each party hereto hereby agrees that no
SPC shall be liable for any indemnity or similar payment obligation under this
Agreement (all liability for which shall remain with the Granting Bank).  In
furtherance of the foregoing, each party hereby agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior indebtedness of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the
laws of the United States or any State thereof.  In addition, notwithstanding
anything to the contrary contained in this Section 11.05, any SPC may (i) with
notice to, but without the prior written consent of, BAFC and the Administrative
Agent and without paying any processing fee therefore, assign all or a portion
of its interest in any Liquidity Loan to the Granting Bank or to any financial
institutions (consented to by BAFC and the Administrative Agent) providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Liquidity Loans and (ii) disclose on a confidential
basis any non-public information relating to its Liquidity Loans to any rating
agency, commercial paper dealer

 

55

--------------------------------------------------------------------------------


 

or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC.  This Section may not be amended without the written consent of the SPC.

 

(f)                           The Administrative Agent shall, on behalf of BAFC,
maintain at its Notice Address a copy of each Assignment and Acceptance
Agreement delivered to it and a register (the “Register”) for the recordation of
the names and addresses of the Liquidity Banks and the Liquidity Commitment of,
and the principal amount (and stated interest) of the Liquidity Loans owing to,
each Liquidity Banks from time to time, which Register shall be made available
to BAFC and any Liquidity Bank upon reasonable request.  The entries in the
Register shall be conclusive, in the absence of manifest error, and BAFC, the
Administrative Agent and the Liquidity Banks shall treat each Person whose name
is recorded in the Register as the owner of the Liquidity Loans and any
Liquidity Notes evidencing the Liquidity Loans recorded therein for all purposes
of this Agreement.  Any assignment of any Liquidity Loan, whether or not
evidenced by a Liquidity Note, shall be effective only upon appropriate entries
with respect thereto being made in the Register (and each Liquidity Note shall
expressly so provide).  Any assignment or transfer of all or part of a Liquidity
Loan evidenced by a Liquidity Note shall be registered on the Register only upon
surrender for registration of assignment or transfer of the Liquidity Note
evidencing such Liquidity Loan, accompanied by a duly executed Assignment and
Acceptance Agreement, and thereupon one or more new Liquidity Notes shall be
issued to the designated assignee.

 

SECTION 11.06                               Notices, Requests, Demands.  Except
where telephonic instructions or notices are authorized herein to be given, all
notices, demands, instructions and other communications required or permitted to
be given to or made upon any party hereto shall be in writing and shall be
personally delivered or sent by registered, certified or express mail (or other
overnight courier service), postage prepaid, return receipt requested, or by
facsimile transmission, and shall be deemed to be given for purposes of this
Agreement on the day that such writing is delivered or sent to the intended
recipient thereof in accordance with the provisions of this Section.  Unless
otherwise specified in a notice sent or delivered in accordance with the
foregoing provisions of this Section, notices, demands, instructions and other
communications in writing shall be given to or made upon the respective parties
hereto at their respective Notice Addressees (or to their respective facsimile
transmission numbers), and, in the case of telephonic instructions or notices,
by calling the telephone number or numbers indicated for such party.

 

If to a Liquidity Bank other than the Administrative Agent, notice shall be made
in accordance with the information set forth with respect to each Liquidity Bank
on the signature page hereto.

 

SECTION 11.07                               Survival.  All representations and
warranties contained in Article IX shall survive the execution and delivery of
this Agreement and each Liquidity Loan Note and shall continue only so long as
and until such time as all indebtedness hereunder and under Commercial Paper and
the Liquidity Loan Notes shall have been paid in full and the

 

56

--------------------------------------------------------------------------------


 

Liquidity Banks no longer have any Liquidity Commitment hereunder.  The
provisions of Sections 4.05, 4.06, 10.01, 11.04 and 11.12 hereof shall also
survive termination of this Agreement.

 

SECTION 11.08                               GOVERNING LAW.  THIS AGREEMENT AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND UNDER EACH
LIQUIDITY LOAN NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.09                               Counterparts.  This Agreement may be
executed in any number of copies, and by the different parties hereto on the
same or separate counterparts, each of which shall be deemed to be an original
instrument.

 

SECTION 11.10                               Setoff.  In addition to any rights
now or hereafter granted under applicable law and not by way of limitation of
any such rights, upon the occurrence of a Mandatory Liquidation Event, each
Liquidity Bank is hereby authorized at any time or from time to time, without
notice to BAFC or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other indebtedness at any time held or owing by such Liquidity
Bank to or for the credit or the account of BAFC against and on account of the
obligations and liabilities of BAFC to such Liquidity Bank under this Agreement
and the Liquidity Loan Notes, including, without limitation, all claims of any
nature or description arising out of or connected with this Agreement or the
Liquidity Loan Notes, irrespective of whether or not such Liquidity Bank shall
have made any demand hereunder and although said obligations, liabilities or
claims, or any of them, shall be contingent or unmatured; provided, however,
that the rights of the Administrative Agent and the Liquidity Banks to the
Collateral Accounts shall be governed by the Security Agreement.

 

If any Liquidity Bank, whether by setoff or otherwise, has payment made to it
upon its Liquidity Loans (other than payments received pursuant to Sections
4.03(c)(ii), 4.05, 4.06 or 11.04) in a greater proportion than that received by
any other Liquidity Bank, such Liquidity Bank agrees, promptly upon demand, to
purchase a portion of the Liquidity Loans held by the other Liquidity Banks so
that after such purchase each Liquidity Bank will hold its ratable proportion of
Liquidity Loans.

 

SECTION 11.11                               Further Assurances.  BAFC agrees to
do such further acts and things and to execute and deliver to the Administrative
Agent such additional assignments, agreements, powers and instruments, as the
Administrative Agent may reasonably require or reasonably deem advisable to
carry into effect the purposes of this Agreement or to better assure and confirm
unto the Administrative Agent its rights, powers and remedies hereunder.

 

SECTION 11.12                               WAIVERS OF JURY TRIAL.  BAFC, THE
ADMINISTRATIVE AGENT AND THE LIQUIDITY BANKS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY

 

57

--------------------------------------------------------------------------------


 

LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER TRANSACTION
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

SECTION 11.13                               No Bankruptcy Petition Against BAFC;
Liability of BAFC.

 

(a)                                 Each of the Administrative Agent, Liquidity
Banks and the Participants hereby covenants and agrees that, prior to the date
which is one year and one day after the payment in full of all outstanding
Commercial Paper, it will not institute against, or join with or assist any
other Person in instituting against, BAFC, any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings, or other proceedings under
any Applicable Insolvency Laws.  This Section 11.13 shall survive the
termination of this Agreement.

 

(b)                                 Notwithstanding any other provision hereof
or of any other Transaction Documents, the sole remedy of the Administrative
Agent, any Liquidity Bank or any other Person in respect of any obligation,
covenant, representation, warranty or agreement of BAFC under or related to this
Agreement or any other Transaction Document shall be against the assets of
BAFC.  Neither the Administrative Agent, nor any Liquidity Bank nor any other
Person shall have any claim against BAFC to the extent that such assets are
insufficient to meet such obligations, covenant, representation, warranty or
agreement (the difference being referred to herein as a “shortfall”) and all
claims in respect of the shortfall shall be extinguished; provided, however,
that the provisions of this Section 11.13 apply solely to the obligations of
BAFC and shall not extinguish such shortfall for purposes of the obligations of
the Guarantor to any Person under the Guaranty.

 

SECTION 11.14                               No Recourse Loan.  The obligations
of BAFC under this Agreement, the Liquidity Loan Notes, the Depositary
Agreement, the Security Agreement and all other Transaction Documents are solely
the corporate obligations of BAFC.  No recourse shall be had for the payment of
any amount owing in respect of Liquidity Loans or for the payment of any fee
hereunder or any other obligation or claim arising out of or based upon this
Agreement, the Liquidity Loan Notes, the Depositary Agreement, the Security
Agreement, or any other Transaction Document against any member, employee,
officer, director or incorporator of BAFC.

 

SECTION 11.15                               Knowledge of BAFC.  BAFC shall be
entitled to assume that no Mandatory Liquidation Event shall have occurred and
be continuing, unless a Responsible Officer of BAFC has actual knowledge thereof
or BAFC has received notice from any Person that such Person considers that such
a Mandatory Liquidation Event has occurred and is continuing.

 

SECTION 11.16                               Descriptive Headings.  The
descriptive headings of the various sections of this Agreement are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

 

58

--------------------------------------------------------------------------------


 

SECTION 11.17                               Consent to Jurisdiction and Service
of Process.  The parties irrevocably agree that any legal proceeding in respect
of this Agreement may be brought in the courts of the State of New York sitting
in the Borough of Manhattan or the United States District Court of the Southern
District of New York sitting in the Borough of Manhattan (collectively, the
“Specified Courts”).  The parties hereby irrevocably submit to the nonexclusive
jurisdiction of the state and federal courts of the State of New York.  The
parties hereby irrevocably waive, to the fullest extent permitted by law, any
objection which they may now or hereafter have to the laying of venue of any
suit, action or proceeding arising out of or relating to this Agreement brought
in any Specified Court, and hereby further irrevocably waive any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum.  The parties further irrevocably consent to the service of
process out of any of the Specified Courts in any such suit, action or
proceeding by the mailing of copies thereof by certified mail, return receipt
requested, postage prepaid, to any party at its address as provided in this
Agreement or as otherwise provided by applicable law.  Nothing herein shall
affect the right of any party to commence proceedings or otherwise proceed
against any other party in any jurisdiction or to serve process in any other
manner permitted by applicable law.  The parties hereto agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.

 

This Section 11.17 shall survive the termination of this Agreement.

 

SECTION 11.18                               Confidentiality.  Each Liquidity
Bank and the Administrative Agent hereby agree that all knowledge of
information, practices, books, correspondence and records provided to it by BAFC
is to be regarded as confidential information and agrees that (i) it shall
retain in strict confidence and shall use reasonable efforts to ensure that its
representatives retain in strict confidence and will not disclose without the
prior written consent of BAFC any or all of such information, practices, books,
correspondence and records furnished to them and (ii) it will not, and will use
its best efforts to ensure that its representatives will not, make any use
whatsoever (other than for the purposes contemplated by this Agreement and the
other Transaction Documents) of any of such information, practices, books,
correspondence and records without the prior written consent of BAFC, unless
such information is generally available to the public or is required by law,
regulation, court order, stock exchange or by any regulatory authority having
jurisdiction over it, to be disclosed or is disclosed to any credit insurance
provider relating to BAFC and its obligations or to any direct, indirect, actual
or prospective counterparty (and its advisor) to any swap, derivative or
securitization transaction related to the obligations under this Agreement. 
Notwithstanding the foregoing, each Liquidity Bank and the Administrative Agent
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Liquidity Banks in connection with the
administration of this Agreement, the other Loan Documents, and the Liquidity
Commitments; provided, that the Administrative Agent and the Liquidity Banks
shall have obtained such service providers’ written agreement to maintain the
confidentiality of all non-public information relating to this Agreement.

 

59

--------------------------------------------------------------------------------


 

SECTION 11.19                               Final Agreement.  THIS WRITTEN
AGREEMENT AND THE LIQUIDITY LOAN NOTES REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

SECTION 11.20                               U.S.A. PATRIOT Act.  Each Liquidity
Bank hereby notifies BAFC that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
BAFC, which information includes the name and address of BAFC and other
information that will allow such Liquidity Bank to identify BAFC in accordance
with the Act.

 

[signature page follows]

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Twelfth Amended and Restated Liquidity Agreement to be duly executed and
delivered as of the date first above written.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

 

 

By:

/s/ Premchand Kanneganti

 

Printed Name:

Premchand Kanneganti

 

Title:

President

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ Tony Yung

 

Printed Name:

Tony Yung

 

Title:

Executive Director

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as Syndication Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ Carolyn A. Kee

 

Printed Name:

Carolyn A. Kee

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as Documentation Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ Nicolas Anberree

 

Printed Name:

Nicolas Anberree

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Claudia Zarate

 

Printed Name:

Claudia Zarate

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO MITSUBISHI UFJ, LTD.,

 

as Co-Documentation Agent and Liquidity Bank

 

 

 

 

 

By:

/s/ Mustafa Khan

 

Printed Name:

Mustafa Khan

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

Printed Name:

Rebecca Kratz

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

Printed Name:

Ronnie Glenn

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND” NEW
YORK BRANCH,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Lionel Autret

 

Printed Name:

Lionel Autret

 

Title:

Executive Director

 

 

 

 

 

 

 

By:

/s/ Eva Rushkevich

 

Printed Name:

Eva Rushkevich

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Vipul Dhadda

 

Printed Name:

Vipul Dhadda

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ D. Andrew Maletta

 

Printed Name:

D. Andrew Maletta

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Catherine Dong

 

Printed Name:

Catherine Dong

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Printed Name:

Steven Aloupis

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Hsing H. Huang

 

Printed Name:

Hsing H. Huang

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as Liquidity Bank

 

 

 

 

 

By:

/s/ Rafael Tobon

 

Printed Name:

Rafael Tobon

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Juan Pablo Jimenez

 

Printed Name:

Juan Pablo Jimenez

 

Title:

Associate Director

 

--------------------------------------------------------------------------------


 

 

US BANK NATIONAL ASSOCIATION,

 

as Liquidity Bank

 

 

 

 

By:

/s/ James D Pegues

 

Printed Name:

James D Pegues

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

LLOYDS BANK PLC,

 

as Liquidity Bank

 

 

 

 

By:

 /s/ Daven Popat

 

Printed Name:

Daven Popat

 

Title:

Senior Vice President

 

 

 

 

 

 

By:

/s/ Stephen Giacolone

 

Printed Name:

Stephen Giacolone

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK, LTD.,

 

as Liquidity Bank

 

 

 

 

By:

/s/ David Lim

 

Printed Name:

David Lim

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Liquidity Bank

 

 

 

 

By:

/s/ Jeffrey S. Potts

 

Printed Name:

Jeffrey S. Potts

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as Liquidity Bank

 

 

 

 

By:

/s/ Blake Wright

 

Printed Name:

Blake Wright

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ James Austin

 

Printed Name:

James Austin

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

ING BELGIUM NV/SA, acting through ING Belgium, Brussels, Geneva Branch,

 

as Liquidity Bank

 

 

 

 

By:

/s/ Jean-Marc Thijs

 

Printed Name:

Jean-Marc Thijs

 

Title:

Group Head

 

 

 

 

 

 

By:

/s/ Ko Osinga

 

Printed Name:

Ko Osinga

 

Title:

Head of Credit Risk

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

 

as Liquidity Bank

 

 

 

 

By:

/s/ James D. Weinstein

 

Printed Name:

James D. Weinstein

 

Title:

Managing Director

 

--------------------------------------------------------------------------------


 

ANNEX Y

 

Liquidity Commitments

Expiration Date:  November 20, 2019

 

Banks

 

Percentage of Aggregate 
Liquidity Commitment

 

Dollar
Amount

 

JPMorgan Chase Bank, N.A.

 

7.916667

%

$

47,500,000

 

Citibank N.A.

 

7.916667

%

$

47,500,000

 

BNP Paribas

 

7.916667

%

$

47,500,000

 

The Bank of Tokyo Mitsubishi UFJ, Ltd.

 

7.916667

%

$

47,500,000

 

Goldman Sachs Bank USA

 

10.833333

%

$

65,000,000

 

Barclays Bank PLC

 

5.000000

%

$

30,000,000

 

Cooperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

5.000000

%

$

30,000,000

 

Credit Suisse AG, Cayman Islands Branch

 

5.000000

%

$

30,000,000

 

HSBC Bank USA, National Association

 

5.000000

%

$

30,000,000

 

Standard Chartered Bank

 

5.000000

%

$

30,000,000

 

The Bank of Nova Scotia

 

5.000000

%

$

30,000,000

 

U.S. Bank National Association

 

5.000000

%

$

30,000,000

 

Lloyds Bank plc

 

4.166667

%

$

25,000,000

 

Mizuho Bank, Ltd.

 

4.166667

%

$

25,000,000

 

PNC Bank, National Association

 

4.166667

%

$

25,000,000

 

Credit Agricole Corporate and Investment Bank

 

3.333333

%

$

20,000,000

 

ING Belgium NV/SA, acting through ING Belgium, Brussels, Geneva Branch

 

3.333333

%

$

20,000,000

 

Sumitomo Mitsui Banking Corporation

 

3.333333

%

$

20,000,000

 

TOTAL

 

100.0

%

$

600,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A to

Liquidity Agreement

 

BUNGE ASSET FUNDING CORP.

 

LIQUIDITY LOAN NOTE

 

$

New York, New York

 

[                          ], 2014

 

FOR VALUE RECEIVED, BUNGE ASSET FUNDING CORP., a Delaware corporation (“BAFC”),
hereby promises to pay to the order of
                                                             (the “Liquidity
Bank”), in lawful money of the United States of America in immediately available
funds, at the office of the Administrative Agent (as defined in the Liquidity
Agreement referred to below) located at New York, New York, on the Liquidity
Commitment Expiration Date (as defined in the Liquidity Agreement referred to
below) the principal sum of                                                     
or, if less, then the unpaid principal amount of all Liquidity Loans (as defined
in the Liquidity Agreement) made by the Liquidity Bank pursuant to the Liquidity
Agreement.

 

BAFC promises also to pay interest on the unpaid principal amount of each
Liquidity Loan made by the Liquidity Bank in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 3.03 of
the Liquidity Agreement.

 

This Liquidity Loan Note evidences indebtedness incurred under and is subject to
the terms and provisions of and entitled to the benefits of a Twelfth Amended
and Restated Liquidity Agreement, dated as of November 20, 2014 (as from time to
time in effect, the “Liquidity Agreement”), among BAFC, certain lenders
(including the Liquidity Bank) and JPMorgan Chase Bank, N.A., as agent for such
lenders (the “Administrative Agent”).  This Note is secured by the Fifth Amended
and Restated Security Agreement dated as of November 17, 2014, as from time to
time in effect, among BAFC, the Administrative Agent, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank International”, New York Branch, as
Letter of Credit Agent, the Servicer and The Bank of New York Mellon, as
Collateral Agent.

 

As provided in the Liquidity Agreement, this Note is subject to voluntary and
mandatory prepayment, in whole or in part.

 

In case a Mandatory Liquidation Event (as defined in the Liquidity Agreement)
shall occur and be continuing, the principal of and accrued interest on this
Liquidity Loan Note may be declared to be due and payable in the manner and with
the effect provided in the Liquidity Agreement.

 

A-1

--------------------------------------------------------------------------------


 

Any assignment of any Liquidity Loan or this Liquidity Loan Note shall be
effective only upon appropriate entries with respect thereto being made in the
Register (as defined in the Liquidity Agreement).

 

BAFC hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.

 

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

 

BUNGE ASSET FUNDING CORP.

 

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B to

Liquidity Agreement

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Twelfth Amended and Restated Liquidity Agreement, dated
as of November 20, 2014 (the “Liquidity Agreement”), among Bunge Asset Funding
Corp., JP Morgan Chase Bank, N.A. as Administrative Agent and the Liquidity
Banks named therein.  Terms defined in the Liquidity Agreement are used herein
with the same meaning.

 

The “Assignor” and the “Assignee” referred to on Annex 1 agree as follows:

 

1.                                      The Assignor hereby sells and assigns to
the Assignee, and the Assignee hereby purchases and assumes from the Assignor,
an interest in and to the Assignor’s rights and obligations under the Liquidity
Agreement as of the date hereof equal to the percentage interest specified on
Annex 1 of all outstanding rights and obligations under the Liquidity
Agreement.  After giving effect to such sale and assignment, the Assignee’s
Percentage of the Aggregate Liquidity Commitment and the amount of Liquidity
Loans owing to the Assignee will be as set forth on Annex 1.

 

2.                                      The Assignor (i) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim;
(ii) makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with the Transaction Documents or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Transaction Documents
or any other instrument or document furnished pursuant thereto; (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Program Party or the performance or observance by any
Program Party of any of its obligations under the Transaction Documents or any
other instrument or document furnished pursuant thereto; and (iv) attaches the
Liquidity Loan Note or Notes held by the Assignor and requests that the
Administrative Agent exchange such Liquidity Loan Note or Notes for a new
Liquidity Loan Note or Notes payable to the order of the Assignee in an amount
equal to the Percentage of the Aggregate Liquidity Commitment assumed by the
Assignee pursuant hereto or new Liquidity Loan Notes payable to the order of the
Assignee in an amount equal to the Percentage of the Aggregate Liquidity
Commitment assumed by the Assignee pursuant hereto and to the order of the
Assignor in an amount equal to the Percentage of the Aggregate Liquidity
Commitment retained by the Assignor under the Liquidity Agreement, respectively,
as specified on Annex 1.

 

3.                                      The Assignee (i) confirms that it has
received a copy of the Liquidity Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent,

 

B-1

--------------------------------------------------------------------------------


 

the Assignor or any other Liquidity Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Liquidity Agreement;
(iii) attaches the letters from each Series 2000-1 Rating Agency required by
subsection 11.05(a)(iv) of the Liquidity Agreement; (iv) appoints and authorizes
the Administrative Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Liquidity Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto; (v) agrees that it
will perform in accordance with their terms all of the obligations that by the
terms of the Liquidity Agreement are required to be performed by it as a
Liquidity Bank (including the obligations set forth at Sections 11.12 and 11.17
of the Liquidity Agreement); and (vi) attaches any tax form required under
Section 4.06(e) or (f) of the Liquidity Agreement.

 

4.                                      Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent and
the Guarantor for acceptance.  The effective date for this Assignment and
Assumption (the “Effective Date”) shall be the date of acceptance hereof by the
Administrative Agent and the Guarantor, unless otherwise specified on Annex 1.

 

5.                                      Upon such acceptance by the
Administrative Agent and the Guarantor, as of the Effective Date, (i) the
Assignee shall be a party to the Liquidity Agreement and, to the extent provided
in this Assignment and Assumption, have the rights and obligations of a
Liquidity Bank thereunder and (ii) the Assignor shall, to the extent provided in
this Assignment and Assumption, relinquish its rights and be released from its
obligations under the Liquidity Agreement.

 

6.                                      Upon such acceptance by the
Administrative Agent, from and after the Effective Date, the Administrative
Agent shall make all payments under the Liquidity Agreement and the Liquidity
Loan Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee.  The Assignor and Assignee shall make all appropriate
adjustments in payments under the Liquidity Agreement and the Liquidity Loan
Notes for periods prior to the Effective Date directly between themselves.

 

7.                                      This Assignment and Assumption shall be
governed by, and construed in accordance with, the laws of the State of New
York.

 

8.                                      This Assignment and Assumption may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of Annex 1 to this Assignment
and Assumption by telecopier shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Annex 1 to this
Assignment and Assumption to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

B-3

--------------------------------------------------------------------------------


 

ANNEX 1
TO
ASSIGNMENT AND ASSUMPTION

 

Percentage of Aggregate Liquidity Commitment assigned:

 

 

%

 

 

 

 

Assignee’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignee after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignee after giving effect to
such sale and assignment:

 

$

—

 

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment after giving effect
to such sale and assignment:

 

 

%

 

 

 

 

Assignor’s Percentage of the Aggregate Liquidity Commitment (in Dollars) and
Principal Amount of Liquidity Loan Note payable to Assignor after giving effect
to such sale and assignment:

 

$

 

 

 

 

 

 

Principal Amount of Liquidity Loans payable to Assignor after giving effect to
such sale and assignment:

 

$

—

 

 

--------------------------------------------------------------------------------


 

Effective Date (if other than date of acceptance by Administrative
Agent):                                                 , 201 

 

 

[                                                              ],

 

as Assignor,

 

 

 

By

 

 

 

 

 

Title

 

 

 

 

Dated                       , 201

 

--------------------------------------------------------------------------------


 

 

[                                                              ],

 

as Assignee

 

 

 

 

 

By

 

 

 

 

 

Title

 

 

 

 

Dated                       , 20

 

 

 

 

Accepted this          day of                      201 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By

 

 

 

 

 

 

 

Title

 

 

 

 

 

Dated                           , 201 

 

 

 

 

 

BUNGE LIMITED,

 

as Guarantor

 

 

 

 

 

By

 

 

 

 

 

 

 

Title

 

 

 

 

 

Dated                           , 20

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

(For Non-U.S. Liquidity Banks That Are Not Partnerships For U.S. Federal Income
Tax Purposes)

 

Reference is made to the Twelfth Amended and Restated Liquidity Agreement, dated
as of November 20, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of BAFC within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and BAFC with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
BAFC and the Administrative Agent, and (2) the undersigned shall have at all
times furnished BAFC and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

 

 

[NAME OF LIQUIDITY BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Twelfth Amended and Restated Liquidity Agreement, dated
as of November 20, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of BAFC within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Liquidity Bank with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Liquidity Bank in writing, and (2) the undersigned shall have at all times
furnished such Liquidity Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-3 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

 (For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Twelfth Amended and Restated Liquidity Agreement, dated
as of November 20, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of BAFC
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Liquidity Bank with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Liquidity
Bank and (2) the undersigned shall have at all times furnished such Liquidity
Bank with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C-4 to

Liquidity Agreement

 

FORM OF U.S. TAX COMPLIANCE EXEMPTION CERTIFICATE

(For Non-U.S. Liquidity Banks That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Twelfth Amended and Restated Liquidity Agreement, dated
as of November 20, 2014 (as amended, supplemented or otherwise modified from
time to time, the “Liquidity Agreement”) among BUNGE ASSET FUNDING CORP., a
Delaware corporation (“BAFC”), the several banks and other financial
institutions from time to time parties thereto (the “Liquidity Banks”), and
JPMORGAN CHASE BANK, N.A., as agent for the Liquidity Banks (in such capacity,
the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.06 of the Liquidity Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)) in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such Liquidity Loan(s) (as well as any Liquidity Loan Note(s) evidencing such
Liquidity Loan(s)), (iii) with respect to the extension of credit pursuant to
this Liquidity Agreement or any other Transaction Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of BAFC within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to BAFC as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and BAFC with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform BAFC and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
BAFC and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Liquidity Agreement and
used herein shall have the meanings given to them in the Liquidity Agreement.

 

--------------------------------------------------------------------------------


 

[NAME OF LIQUIDITY BANK]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:                      , 201

 

 

--------------------------------------------------------------------------------